                                                                                                                                                           

Exhibit 10.5

AMENDED AND RESTATED PARTICIPATION AGREEMENT

among

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
as Obligor

U.S. BANK NATIONAL ASSOCIATION
in its individual capacity and as trustee,
  as Trust Obligee

BTM CAPITAL CORPORATION,
as Corporate Obligee and Owner Participant

THE FINANCIAL INSTITUTIONS NAMED HEREIN AS LENDERS,
as Lenders

BANK OF TOKYO-MITSUBISHI TRUST COMPANY
as Agent and Security Trustee





Dated as of June 30, 2003

(2001)

                                                                                                                                                           


TABLE OF CONTENTS

Page

1.

Definition and Usage.

2

2.

Representations and Warranties.

2

2.1.

Obligor Representations and Warranties.

2

2.2.

Trust Obligee Representations and Warranties.

6

2.3.

Further Trust Obligee Representations and Warranties.

8

2.4.

Trust Company Representations and Warranties

8

2.5.

Corporate Obligee Representations and Warranties.

9

2.6.

[Reserved.]

11

3.

[Reserved.]

11

4.

Restructuring of Original Loans.

11

4.1.

Equity Components.

11

4.2.

Amended and Restated Transaction.

11

4.3.

Rights in Original Equipment.

12

4.4.

Original Conditions.

12

4.5.

Sale of Transferred Property to Trust Obligee.

12

5.

Amount and Terms of Loan.

13

5.1.

Acknowledgment of Original Loans.

13

5.2.

A Loans and B Loans.

13

5.3.

Notes.

14

5.3.1

Original Notes.

14

5.3.2

A Notes.

14

5.4.

[Reserved.]

15

5.5.

Payments.

15

5.6.

Prepayments Limited.

16

5.7.

Mandatory Prepayments.

16

5.8.

Application of Prepayments.

17

5.9.

Recalculation of Loan Payments and Amortization Schedule.

17

5.10.

Loan Events of Default.

17

5.11.

Remedies of Lenders.

19

5.11.1.

Rights in Collateral.

19

5.11.2.

Insolvency.

19

5.11.3.

Delivery of Documents.

20

5.11.4.

Possession of Collateral.

20

5.11.5.

Sale of Collateral.

21

5.11.6.

Discharge.

21

5.11.7.

Appointment of Receiver.

21

5.11.8.

Redemption.

21

5.11.9.

Rights Cumulative; No Waiver.

22

5.11.10.

Termination of Proceedings.

22

6.

Covenants.

22

6.1.

Obligee Covenants.

22

6.1.2.

Corporate Obligee Covenants.

22

6.1.3.

Trust Obligee Covenants.

23

6.2.

Further Obligee Covenants.

24

6.2.1.

Further Trust Obligee Covenants.

24

6.2.2.

Further Corporate Obligee Covenants.

24

6.3.

Additional Trust Company Covenants.

25

6.4.

Owner Participant Covenants.

25

6.5.

Lenders and Security Trustee Covenant.

26

6.6.

Obligor Covenants.

26

6.7.

Obligor Negative Covenants.

28

6.8.

Covenants of Lenders, Obligees, Agent and Security Trustee, Trust
Company and Owner Participant.

28

6.9.

Warranty Disclaimers.

29

7.

Security.

29

7.1.

Security Interest.

29

7.2.

Consent and Agreement of Obligor.

31

7.3.

Further Corporate Obligee Covenants

31

7.3.2

Further Trust Obligee Covenants.

32

7.4.

Further Assurances.

32

7.5.

Termination.

33

7.6.

Other Security.

33

7.7.

Power of Attorney.

33

7.8.

Assignment of Rights.

34

7.9.

Transfer of the Collateral by Lenders.

34

7.10.

No Segregation of Monies; No Interest.

34

7.11.

Distribution of Moneys.

34

7.11.1.

Payments under the Equipment Agreement.

34

7.11.2.

Payments in Respect of an Event of Loss.

35

7.11.3.

Payments in Respect of Transfers and Sales of Equipment.

35

7.11.4.

Payment upon Final Disposition of the Items of Equipment.

35

7.12.

Payments after a Loan Event of Default.

35

7.13.

Application of Certain Other Payments.

36

7.14.

Other Payments.

36

7.15.

Retention of Amounts by Security Trustee.

37

7.16.

[Reserved.]

37

8.

Indemnities and Yield Protection.

37

8.1.

Obligor General Indemnification.

37

8.2.

Obligor General Tax Indemnity.

38

8.3.

[Intentionally Deleted.]

41

8.4.

[Reserved.]

41

8.5.

Increased Costs.

42

8.6.

Illegality.

43

8.7.

Survival.

43

9.

Agency.

43

9.1.

Authorization and Action.

43

9.2.

Limitation on Liability; Agent’s Reliance, etc.

44

9.3.

Rights.

44

9.4.

Credit Decision.

45

9.5.

Indemnification.

46

9.6.

Successor Agent.

46

9.7.

Holder List; Ownership of Notes.

46

10.

Miscellaneous.

47

10.1.

Expenses and Recording.

47

10.2.

Modification.

47

10.3.

Governing Law, Jurisdiction and Venue; Waiver of Jury.

48

10.4.

Notices.

48

10.5.

Interest in the Equipment.

49

10.6.

Descriptive Headings, etc.

50

10.7.

Benefit of Agreement; Assignment.

50

10.8.

Execution and Effectiveness.

52

10.9.

Registration.

52

10.10.

Confidentiality.

52

10.11.

Survival.

53

10.12.

Severability.

53

10.13.

No Broker.

53

10.14.

Performance by Lenders.

53

10.15.

Payment from Collateral; Limited Recourse.

54

10.16.

No Proceedings.

54

10.17.

Concerning Trust Company.

55

10.18.

Waiver for Amendment and Restatement and Further Assurances.

55

Schedule 1

[Reserved]

Schedule 2

LIBOR Margins

Schedule 3

Amortization Schedule for the A Loans and the B Loans

Schedule 4

Initial Addresses of Lenders

Schedule 5

Pledge Agreement

Schedule 6

Form of Opinion

Schedule 7

Form of Assignment and Acceptance Agreement

Exhibit A

Copy of Original Trust Purchase Agreement

Exhibit B

Copy of Assumption and Revocation Agreement

Exhibit C

Receivables Purchase Agreement

Exhibit D-1

Form of A Note

Exhibit D-2

Form of B Note

This AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of June 30, 2003
(together with all amendments and supplements hereto, this “Agreement”) is among
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (together
with its successors and permitted assigns, “Obligor”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity but
solely as trustee (together with its successors and permitted assigns, “Trust
Obligee”) and in its individual capacity, but only where so specified, (together
with its successors and permitted assigns, “Trust Company”), BTM CAPITAL
CORPORATION, a Delaware corporation (as assignee of U.S. Bank National
Association, successor-in-interest to State Street Bank and Trust Company of
Connecticut, National Association, as “Owner Trustee”) (together with its
successors and permitted assigns, “Corporate Obligee” and, together with Trust
Obligee, collectively, “Obligees”), THE BANK HAPOALIM, CREDIT SUISSE FIRST
BOSTON CORPORATION AND THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH (each
as assignee of Four Winds Funding Corporation) (together with their respective
successors and assigns, each as a “Lender” and collectively, the “Lenders”),
BANK OF TOKYO-MITSUBISHI TRUST COMPANY, the New York trust company (as assignee
of Commerzbank Aktiengesellschaft, New York Branch), as agent for Lenders
(together with its successors and permitted assigns “Agent”) and as security
trustee (together with its successors and permitted assigns, “Security
Trustee”), and BTM CAPITAL CORPORATION, a Delaware corporation, (together with
its successors and permitted assigns, “Owner Participant”).



W I T N E S S E T H:



WHEREAS, the Original Owner Trustee under the Original Trust Agreement financed
certain manufacturing equipment pursuant to the Original Participation Agreement
and the Original Equipment Agreement;



WHEREAS, on the date hereof, pursuant to the Original Trust Purchase Agreement,
Corporate Obligee shall acquire the beneficial interests of the Original Owner
Participants under the Original Trust Agreement with respect to which Original
Owner Trustee acted as trustee under the existing financing evidenced by the
Original Participation Agreement and the Original Equipment Agreement;



WHEREAS, pursuant to the Assumption and Revocation Agreement, Original Owner
Trustee assigned to Corporate Obligee and Corporate Obligee assumed from
Original Owner Trustee all of Original Owner Trustee’s right, title, interest
and obligations in, to and under the Original Trust Agreement and the Original
Trust Estate, including, without limitation, all of Original Owner Trustee’s
right, title, interest and obligations under the Original Notes evidencing the
Original Loans, and thereupon Corporate Obligee terminated the Original Trust
Agreement and revoked the trust created thereunder;



WHEREAS, the Lenders, Trust Obligee and Corporate Obligee have each agreed to
restructure the Original Loans into (a) A Loans to Corporate Obligee, subject to
the conditions in this Agreement, and (b) B Loans to Corporate Obligee, subject
to the conditions in this Agreement;



WHEREAS, Corporate Obligee acquired its right, title and interest in, to and
under the Original Trust Agreement and the Original Trust Estate subject to the
Liens of the Security Trustee, which Liens are for the benefit of all Lenders to
secure the A Notes and the B Notes in accordance with the terms hereof;



WHEREAS, pursuant to the Receivables Purchase Agreement, Trust Obligee purchased
from Corporate Obligee, and Corporate Obligee sold to Trust Obligee, the
Transferred Property subject to the Liens of the A Notes with the purchase price
therefor being the assumption by Trust Obligee from Corporate Obligee of the A
Loans;



WHEREAS, the Lenders (or their predecessor in interest) acquired their
respective undivided ownership interests in and to the Original Notes and the
Original Loans pursuant to the Liquidity Agreement and the other Original
Operative Documents; and



WHEREAS, the parties hereto desire that this Agreement amend and restate the
Original Participation Agreement in its entirety to consummate the transactions
described in the foregoing recitals and for certain other purposes.



NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree to
amend and restate the Original Participation Agreement in its entirety as
follows:



            1.         Definition and Usage.



Unless the context otherwise requires, capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth or referred to in
Appendix A to this Agreement, which Appendix includes rules of usage and
interpretation applicable hereto.



            2.         Representations and Warranties.



            2.1       Obligor Representations and Warranties.  Obligor hereby
represents and warrants as of the Restructuring Date for the benefit of each
other party hereto that:



            (a)        Obligor is a corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation set forth
above, has full power, authority and legal right under such laws to execute,
deliver and perform its obligations under the Operative Documents to which it is
a party and is qualified to do business in and is in good standing in each state
or other jurisdiction in which the nature of its business makes such
qualification necessary, except where failure to so qualify would not have a
material adverse effect on Obligor;



            (b)        the financing of the Equipment, the execution and
delivery of the Operative Documents and the other related instruments, documents
and agreements to which it is a party, and the compliance by Obligor with the
terms hereof and thereof and the payments and performance by Obligor of any of
its obligations hereunder and thereunder (i) have been duly and legally
authorized by appropriate corporate action taken by Obligor, (ii) are not in
contravention of, and will not result in a violation or breach of, any of the
terms of Obligor’s certificate of incorporation, its by‑laws or any provisions
relating to the capital stock of Obligor, and (iii) do not violate or constitute
a breach of any provision of law, any order of any court or other agency of
government, or any indenture, agreement or other instrument to which Obligor is
a party, or by or under which Obligor or any of Obligor’s property is bound
except where such violation or breach would not be expected to have a material
adverse effect on Obligor and would not affect Obligees’ respective interests in
the Obligee Property, Security Trustee’s interest in the Collateral or any
party’s remedies under the Operative Documents, or conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or instrument except where such conflict, breach
or default would not be expected to have a material adverse effect on Obligor
and would not affect Obligees’ respective interests in the Obligee Property,
Security Trustee’s interest in the Collateral or any party’s remedies under the
Operative Documents, or result in the creation or imposition of any Lien, other
than Permitted Liens, upon any of Obligor’s property or assets and (iv) do not
require, on the part of Obligor or any shareholder or Subsidiary thereof, the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any Governmental Entity except for
filings, if any, made pursuant to any notice reporting requirement applicable to
it;



            (c)        each Operative Document to which it is a party and each
Security Document to which a Subsidiary of Obligor is a party has been executed
by the duly authorized officer or officers of Obligor or such Subsidiary,
respectively, and delivered to the other parties thereto and (assuming due
authorization, execution and delivery of the Operative Documents by the other
parties thereto) constitutes, or when executed by the duly authorized officer or
officers of Obligor or such Subsidiary and delivered to the other parties
thereto, such Operative Documents will constitute, the legal, valid and binding
obligations of Obligor or such Subsidiary, enforceable against Obligor or such
Subsidiary in accordance with their respective terms except as limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights from time to time in effect and
by general principles of equity including those applicable to the enforceability
of the remedy of specific performance;



            (d)        Immediately prior to giving effect to each Cross-Receipt
under the Original Operative Documents therefor, Obligor had good and marketable
title to each Item of Equipment specified in such Cross Receipt, and Obligor has
not granted any Lien on any Item of Equipment or the proceeds thereof, the
Equipment Agreement or the insurance required under the Equipment Agreement
other than Liens granted by it under the Operative Documents, and no Lien, other
than Permitted Liens, has attached to any Item of Equipment, the proceeds
thereof or the Equipment Agreement or the insurances required under the
Equipment Agreement, or in any manner has affected adversely Corporate
Obligee’s, Trust Obligee’s or Security Trustee’s right, title and interest
therein;



            (e)        each Item of Equipment is personal property and not a
fixture attached to realty under Applicable Law, and each Item of Equipment that
has a serial number or other identification number set forth therefor on the
Related Equipment Agreement Supplement has such serial number or other
identification number permanently affixed thereto;



            (f)         (i) when the Subsidiary Equipment Agreements were
executed, the security interests in the Equipment granted to Obligor by the
Subsidiaries pursuant to the Subsidiary Equipment Agreements, (ii) the security
interests in the Equipment and in the Subsidiary Equipment Agreements granted to
Corporate Obligee by Obligor pursuant to the Equipment Agreement and (iii) the
security interests in the Equipment Collateral granted to Security Trustee
pursuant to this Agreement, in each case constitute a first priority Lien with
respect to such Equipment Collateral under Applicable Law, and Obligor,
Corporate Obligee and Security Trustee shall be entitled to all of the rights,
benefits and priorities provided to a holder of a first priority Lien under
Applicable Law;



            (g)        at all times during the Term, each Item of Equipment will
be in a Permitted Country and Items of Equipment with aggregate Acquisition
Costs equal to or greater than 75% of the total Acquisition Costs of all Items
of Equipment will be in the United States, Germany or the United Kingdom;



            (h)        for each Item of Equipment located in the United States
for which a serial number or other identification number is identified on the
Related Equipment Agreement Supplement, upon the filing of:



(i)         appropriately completed UCC financing statements with the Equipment
described in the manner described on the Related Equipment Agreement Supplement
(1) naming the relevant Subsidiary of Obligor that is a party to a Subsidiary
Equipment Agreement as debtor and the Obligor as secured party, with the
Secretary of State of the State of such Subsidiary’s UCC Location, (2) naming
Obligor as debtor and Corporate Obligee as secured party, with the Secretary of
State of the State of Obligor’s UCC Location, and (3) naming Corporate Obligee
as debtor and the Security Trustee as secured party, with the Secretary of State
of the State of Corporate Obligee’s UCC Location;



(ii)        appropriately completed UCC “in-lieu” financing statements
continuing the effectiveness of the Pre Effective Date Financing Statements (x)
naming a Subsidiary of Obligor that is a party to a Subsidiary Equipment
Agreement as debtor and Obligor as secured party, filed with the Secretary of
State of the relevant Subsidiary of Obligor’s UCC Location, (y) naming Obligor
as debtor and Original Obligee as secured party, filed with the Secretary of
State of the State of Obligor’s UCC Location and (z) naming Original Obligee as
debtor and Original Security Trustee as secured party, filed with the Secretary
of State of the State of Original Obligee’s UCC Location;



(iii)       appropriately completed UCC-3 financing statements assigning the
Liens evidenced by the UCC financing statements referenced in (ii) above (x)
naming Original Obligee as secured party from Original Obligee to and for the
benefit of Corporate Obligee and (v) naming Original Security Trustee as secured
party to and for the benefit of Security Trustee in each case filed with the
Secretary of State of the State of the relevant UCC Location;



(iv)       an appropriately completed UCC-3 financing statements amending the
UCC financing statements referenced in (ii) above naming Original Obligee as
debtor to reflect Corporate Obligee as the debtor for the benefit of Security
Trustee and filed with the Secretary of State of the State of Corporate
Obligee’s UCC Location,the security interest in each such Item of Equipment
granted to Obligor by such Subsidiary pursuant to the related Subsidiary
Equipment Agreement, the security interests in such Item of Equipment and in the
related Subsidiary Equipment Agreement granted by Obligor to Corporate Obligee
pursuant to the Equipment Agreement, and the security interests in such Item of
Equipment and in the Equipment Agreement granted by Corporate Obligee to
Security Trustee pursuant to this Agreement, shall in each case constitute a
first priority perfected Lien under the UCC (as applicable) with respect to such
Equipment, Subsidiary Equipment Agreement and Equipment Agreement under
Applicable Law and Obligor, Corporate Obligee and Security Trustee shall be
entitled to all of the rights and benefits and priorities provided to a holder
of a perfected first priority Lien under Applicable Law, and on Restructuring
Date, all recordations and filings shall have been accomplished with respect to
this Agreement in each UCC jurisdiction as may be required by Applicable Law to
establish and perfect Obligor’s Liens granted by such Subsidiary of Obligor,
Corporate Obligee’s Liens granted by Obligor and Security Trustee’s Liens
granted by Corporate Obligee in and to such Item of Equipment, such Subsidiary
Equipment Agreement and the Equipment Agreement, and any giving of notice or any
other action to such end required by Applicable Law has been given or taken;



                        (i)         for each Item of Equipment located in the
United States for which a serial number or other identification number is
identified on the Related Equipment Agreement Supplement, (i) the security
interests in the Equipment Collateral granted by Corporate Obligee to Security
Trustee pursuant to this Agreement constitutes a first priority Lien with
respect to the Equipment Collateral under Applicable Law, (ii) upon the filing
of appropriately completed UCC financing statement with the Equipment described
in the manner described on the Related Equipment Agreement Supplement for the
benefit of Security Trustee and filed with the Secretary of State of the State
of Corporate Obligee’s UCC Location, the security interests in Corporate
Obligee’s interest in each such Item of Equipment granted to Security Trustee
pursuant to this Agreement constitutes a first priority perfected Lien with
respect to such interest in such Items of Equipment under Applicable Law and
Security Trustee shall be entitled to all of the rights and benefits and
priorities provided to a holder of a perfected first priority Lien under
Applicable Law, and (iii) all recordations and filings shall be accomplished
with respect to this Agreement in each jurisdiction in the United States as may
be required by law to establish and perfect Security Trustee’s rights in and to
such Items of Equipment located in the United States and in the Equipment
Agreement and any giving of notice or any other action such end required by
Applicable Law has been given or taken;



                        (j)         Obligor’s UCC Location is in the State of
Delaware;



                        (k)        no Equipment Agreement Default or Equipment
Agreement Event of Default has occurred and is continuing and no Event of Loss
or event which with the passage of time, would become or Event of Loss has
occurred;



                        (l)         there is no litigation or other proceeding
now pending or, to the Obligor’s knowledge, threatened, against or affecting
Obligor or any Subsidiary thereof, in any court or before any regulatory
commission, board or other administrative governmental agency which will
adversely affect or impair the right, title or interest of Corporate Obligee to
any Item of Equipment, the Equipment Agreement or any other Operative Document,
or the security interest of Security Trustee in any Item of Equipment or the
Equipment Agreement, this Agreement or any Operative Document, or which, if
decided adversely to Obligor or such Subsidiary, will materially adversely
affect the business operations or financial condition of Obligor;



                        (m)       without limiting the generality of the
foregoing, the retention of possession by Obligor of the Items of Equipment
financed hereunder following the transfer of an interest therein to Corporate
Obligee shall not be deemed fraudulent or void as against any present or future
creditor of Obligor under Applicable Law, nor would any subsequent bona fide
purchaser from Obligor of such Items of Equipment, in the event of any attempted
subsequent transfer thereof by Obligor, acquire any title to or rights therein
superior to Corporate Obligee’s right, title or interest therein;



                        (n)        Obligor has delivered to each Obligee, Owner
Participant, each Lender and Agent its most recent annual report on Form 10-K
and quarterly report on Form 10-Q and they are complete and correct in all
material respects, accurately present the financial condition of Obligor on the
dates for which, and the results of its operations for the periods for which,
the same have been furnished and have been prepared in accordance with generally
accepted accounting principles consistently followed throughout the periods
covered thereby; and there has been no material adverse change in the condition
of Obligor and its Subsidiaries taken as a whole, financial or otherwise, since
the date of such Form 10-Q;



                        (o)        Obligor has not entered into the transactions
contemplated herein, directly or indirectly, in connection with any arrangement
in any way involving any employee benefit plan or plans or related trust to
which it is a party in interest or disqualified person, all within the meaning
of ERISA, and the Code, and, assuming the accuracy of the representations made
in Sections 2.5(f) and (g) and 2.6(a) and (b) herein, the execution and delivery
of, and the consummation of the transactions contemplated by, the Operative
Documents, will be exempt from, or will not involve any transaction which is
subject to, the prohibitions of either Section 406 of ERISA or Section 4975 of
the Code and will not involve any transaction in connection with which a penalty
could be imposed under Section 502(i) of ERISA or a tax could be imposed
pursuant to Section 4975 of the Code;



                        (p)        Obligor is not an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended;



                        (q)        Obligor delivered to Original Obligee a true,
correct and complete Certificate of Costs evidencing payment for the Items of
Equipment specified in such Certificate of Costs financed by Original Obligee;



                        (r)        payment in full has been made by or on behalf
of Obligor to the vendor of each Item of Equipment; and



                        (s)        each Item of Equipment is leased to a
Subsidiary of Obligor, and the identification of such Subsidiary, the location
of its chief executive office and the location of such Item of Equipment are
each identified on the Subsidiary Equipment Agreement.



                        2.2       Trust Obligee Representations and Warranties. 
Trust Obligee hereby represents and warrants as of the Restructuring Date for
the benefit of each party hereto that:



                        (a)        Trust Obligee is a trust duly established and
validly existing under the laws of the State of Connecticut, has full power,
authority and legal right under such laws to execute, deliver and perform its
obligations under the Operative Documents to which it is a party;



                        (b)        the financing of the Transferred Property,
the execution and delivery of the Operative Documents and the other related
instruments, documents and agreements to which it is a party, and the compliance
by Trust Obligee with the terms hereof and thereof and the payments and
performance by Trust Obligee of any of its obligations hereunder and thereunder
(i) have been duly and legally authorized by appropriate trust action taken by
Trust Obligee, (ii) are not in contravention of, and will not result in a
violation or breach of, any of the terms of Trust Obligee’s Trust Agreement,
(iii) will not violate or constitute a breach of any provision of law, any order
of any court or other agency of government, or any indenture, agreement or other
instrument to which Trust Obligee is a party, or by or under which Trust Obligee
or any of Trust Obligee’s property is bound, or be in conflict with, result in a
breach of, or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or instrument, or result in the creation or
imposition of any Lien, other than Permitted Liens, upon any of Trust Obligee’s
property or assets, and (iv) will not require, on the part of the Trust Company
or any Affiliate thereof, the consent or approval of, the giving of notice to,
the registration with, or the taking of any other action in respect of, any
United States federal or Connecticut local governmental or public commission,
board, authority or agency except for filings, if any, made pursuant to any
notice reporting requirement applicable to it;



                        (c)        each Operative Document to which it is a
party has been executed by the duly authorized officer or officers of the Trust
Company on behalf of the Trust Obligee and delivered to the other parties
thereto and constitutes, or when executed by the duly authorized officer or
officers of the Trust Company on behalf of the Trust Obligee and delivered to
the other parties thereto, such Operative Documents will constitute, the legal,
valid and binding obligations of Trust Obligee, enforceable against it in
accordance with their terms except as limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights from time to time in effect and by general principles of
equity including those applicable to the enforceability of the remedy of
specific performance;



                        (d)        there are no outstanding judgments against
Trust Obligee and no pending or threatened action (known to Trust Obligee) or
proceeding affecting Trust Obligee before any court, governmental agency or
arbitrator, in any jurisdiction;



                        (e)        there is no tax, levy, impost, deduction,
charge or withholding which may be imposed on or asserted against the
Transferred Property Collateral or any part thereof or any interest therein, or
against Lenders, Agent or Security Trustee under the laws of the State of
Connecticut either (i) on or by virtue of the execution or delivery of Operative
Documents or any other document contemplated thereby, or (ii) on any payment to
be made by Trust Obligee pursuant to the Loan Documents or any other document
contemplated thereby to which Trust Obligee is a party; and



                        (f)         Trust Obligee has no indebtedness or other
liabilities, whether contingent or otherwise, other than its obligations under
and as contemplated by the Operative Documents.



                        2.3.      Further Trust Obligee Representations and
Warranties.  Trust Obligee hereby represents and warrants as of the
Restructuring Date for the benefit of Lenders, Agent and Security Trustee that:



                        (a)        it has all rights and interests in the
Transferred Property Collateral, free and clear of all Liens other than
Permitted Liens;



                        (b)        (i)         the security interests in the
Transferred Property Collateral granted by it to Security Trustee pursuant to
this Agreement constitute a Lien with respect to such Transferred Property
Collateral under Applicable Law, and (ii) all recordations and filings shall
have been accomplished with respect to this Agreement in each jurisdiction in
the United States as may be required by law to establish and perfect Security
Trustee’s rights in and to the Transferred Property Collateral and any giving of
notice or any other action to such end required by Applicable Law has been given
or taken;

                        (c)        its UCC Location is in the State of Ohio; and



                        (d)        it makes each of the representations and
warranties made by it in each other Operative Document to which it is a party
to, and for the benefit of, Lenders, Agent and Security Trustee as if the same
were set forth in full herein.



                        2.4       Trust Company Representations and Warranties. 
Trust Company hereby represents and warrants as of the Restructuring Date for
the benefit of each of the parties hereto that:



                        (a)        it is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States of America, and has full power, authority and legal right under such laws
to execute, deliver and perform its obligations under this Agreement and the
Trust Agreement;



                        (b)        each of the Trust Agreement and (to the
extent of the covenants, agreements, representations and warranties of Trust
Company in its individual capacity contained herein) this Agreement has been
duly executed and delivered by Trust Company, and (assuming due authorization,
execution and delivery of the Trust Agreement by Owner Participant) the Trust
Agreement and (to the extent of the covenants, agreements, representations and
warranties of Trust Company in its individual capacity contained herein) this
Agreement constitute a legal, valid and binding obligation of Trust Company,
enforceable against Trust Company in accordance with its terms;



                        (c)        neither the execution or delivery by Trust
Company of the Trust Agreement or this Agreement nor the performance by Trust
Company of its obligations hereunder or thereunder (i) conflicts or will
conflict with or violate in any respect any applicable United States federal law
governing the banking or trust powers of Trust Company or any Connecticut law
applicable to or binding upon Trust Company or any of its Affiliates, or any of
their respective properties, (ii) conflicts or will conflict with or violate
Trust Company’s articles of association or by-laws, (iii) conflicts or will
conflict with, or contravene, violate or result in a breach of, any indenture,
mortgage, loan agreement, lease or any other material agreement or material
instrument to which Trust Company or any of its Affiliates is a party or by
which any of their respective properties is bound, (iv) results or will result
in the creation or imposition of any Lien (other than Permitted Liens) on the
Transferred Property Collateral, or (v) requires or will require, on the part of
Trust Company or any Affiliate of Trust Company, the consent or approval of, the
giving of notice to, the registration with, or the taking of any other action in
respect of, any Government Entity governing the banking or trust powers of Trust
Company, except for filings, if any, made pursuant to any notice reporting
requirement applicable to it; provided, that no representation is made as to any
laws, rules or regulations applicable to the particular nature of the
Transferred Property Collateral;



                        (d)        it is not in breach of any covenants or
agreements made by it in the Trust Agreement or by it in its individual capacity
in this Agreement;



                        (e)        its UCC Location is in the State of Ohio; and



                        (f)         there are no actions, suits or proceedings
pending or, to the best knowledge of Trust Company, threatened before any court
or by or before any other Government Entity, or any arbitrator, which (i) either
individually or in the aggregate, would have a material adverse effect on the
Trust Company or the Trust Estate or on the right, power or authority of Trust
Company to perform its obligations under the Operative Documents to which it is,
or is to become a party or on Trust Obligee’s ability to perform its obligations
under any Operative Document to which it is, or is to become, a party or
(ii) call into question the validity or the enforceability of any Operative
Document.



                        2.5       Corporate Obligee Representations and
Warranties.  Corporate Obligee represents and warrants as of the Restructuring
Date for the benefit of each other party hereto that:



                        (a)        Corporate Obligee is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware, has full power, authority and legal right under such laws to execute,
deliver and perform its obligations under the Operative Documents to which it is
a party and is qualified to do business in, is in good standing in all material
respects in, each state or other jurisdiction in which the nature of its
business makes such qualification necessary, except where failure to so qualify
would not have a material adverse effect on Corporate Obligee;



                        (b)        the financing of the Equipment as
contemplated hereby, the execution and delivery of the Operative Documents and
the other related instruments, documents and agreements to which it is a party,
and the compliance by Corporate Obligee with the terms hereof and thereof and
the payments and performance by Corporate Obligee of any of its obligations
hereunder and thereunder (i) have been duly and legally authorized by
appropriate corporate action taken by Corporate Obligee, (ii) are not in
contravention of, and will not result in a violation or breach of, any of the
terms of Corporate Obligee’s certificate of incorporation (or equivalent
document), its by-laws or any provisions relating to the capital stock of
Corporate Obligee, and (iii) will not violate or constitute a breach of any
provision of law, any order of any court or other agency of government, or any
indenture, agreement or other instrument to which Corporate Obligee is a party,
or by or under which Corporate Obligee or any of Corporate Obligee’s property is
bound, or be in conflict with, result in a breach of, or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement or
instrument, or result in the creation or imposition of any Lien upon any of
Corporate Obligee’s property or assets other than the Lien of the Security
Trustee hereunder and any Permitted Liens, and (iv) will not require, on the
part of Corporate Obligee or any Affiliate thereof, the consent or approval of,
the giving of notice to, the registration with, or the taking of any other
action in respect of, any United States federal or Delaware local governmental
or public commission, board, authority or agency except for filings, if any,
made pursuant to any notice reporting requirement applicable to it;



                        (c)        each Operative Document to which it is a
party has been executed by the duly authorized officer or officers of Corporate
Obligee and delivered to the other parties thereto and constitutes, or when
executed by the duly authorized officer or officers of Corporate Obligee and
delivered to the other parties thereto, such Operative Documents will
constitute, the legal, valid and binding obligations of Corporate Obligee,
enforceable in accordance with their terms except as limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights from time to time in effect and by general
principles of equity including those applicable to the enforceability of the
remedy of specific performance;



                        (d)        Corporate Obligee is not in breach of any
covenants or agreements made by it in this Agreement or in the Equipment
Agreement or in its capacity as Owner Participant in the Trust Agreement;



                        (e)        there are no actions, suits or proceedings
pending or, to the best knowledge of Corporate Obligee, threatened before any
court or by or before any other Government Entity, or any arbitrator, which (i)
either individually or in the aggregate, would have a material adverse effect on
the Equipment Collateral or on the right, power and authority of Corporate
Obligee’s ability to perform its obligations under any Operative Document to
which it is, or is to become, a party or (ii) call into question the validity
thereof or the enforceability thereof in accordance with the terms thereof;



                        (f)         no part of the funds used or to be used by
it to make its investment in the Trust Estate contemplated hereby does or will
constitute assets of an employee benefit plan, within the meaning of ERISA or
any applicable regulation thereunder, or any assets or any plan, as defined in
Section 4975(e)(1) of the Code; and



                        (g)        Corporate Obligee has all rights and
interests that Original Obligee had in each Item of Equipment (including the
parts and components thereof) and the Equipment Collateral, free and clear of
all Liens arising by, through or under Corporate Obligee other than the
Permitted Liens;



                        (h)        Security Trustee’s interests in the Equipment
Agreement has been registered in accordance with Section 14.3 of the Equipment
Agreement; and



                        (i)         Corporate Obligee’s UCC Location is in the
State of Delaware.



                        2.6.      [Reserved.]



                        3.         [Reserved.]



                        4.         Restructuring of Original Loans.



                        4.1       Equity Components.  Pursuant to the Original
Participation Agreement, the Original Owner Participants advanced Equity
Components of each Item of Equipment and each party hereto hereby acknowledges
and agrees that all such Equity Components so advanced have been fully and
satisfactorily applied pursuant to and in accordance with the Original Operative
Documents



                        4.2       Amended and Restated Transaction.  Each party
hereto hereby:



                        (a)        acknowledges and agrees that (i) for the
benefit of Original Obligee and Original Lender, Obligor transferred all of its
right, title and interest in and to the Original Equipment to Original Obligee,
pursuant to the Original Operative Documents; (ii) subject to the terms and
conditions set forth in the Original Trust Purchase Agreement, a copy of which
is attached hereto as Exhibit A, Original Owner Participants transferred all of
its right, title and interest in and to the Original Trust Agreement and the
Original Trust Estate to Corporate Obligee; and (iii) pursuant to the Assumption
and Revocation Agreement, a copy of which is attached hereto as Exhibit B,
Original Owner Trustee assigned (subject to the Liens of the Original Security
Trustee) to Corporate Obligee, and Corporate Obligee assumed, all of Original
Owner Trustee’s right, title, interest and obligations in, to and under the
Original Trust Agreement and the Original Trust Estate, including, without
limitation, all of Original Owner Trustee’s right, title, interest and
obligationsunder the Original Operative Documents and under the Original Loans
evidenced by the Original Notes, and thereupon Corporate Obligee terminated the
Original Trust Agreement and revoked the trust created thereunder;



                        (b)        acknowledges and agrees that (i) the Lenders,
Trust Obligee and Corporate Obligee have each agreed to restructure the Original
Loans into (x) A Loans to Corporate Obligee, subject to the conditions in this
Agreement, and (y) B Loans to Corporate Obligee, subject to the conditions in
this Agreement; (ii) Corporate Obligee has acquired its rights in the Original
Trust Estate subject to the Liens of the Original Security Trustee, which Liens
were assigned to the Security Trustee for the benefit of all Lenders, and has
granted Security Trustee Liens on the Collateral to secure the A Notes and the B
Notes in accordance with the terms of this Agreement; and (iii) pursuant to the
Receivables Purchase Agreement, a copy of which is attached hereto as Exhibit C,
Trust Obligee purchased from Corporate Obligee, and Corporate Obligee sold to
Trust Obligee, the Transferred Property subject to the Lien of the Security
Trustee hereunder with the purchase price therefor being the assumption by Trust
Obligee from Corporate Obligee of the A Loans;



                        (c)        acknowledges and agrees that on the
Restructuring Date, contemporaneously with Trust Obligee’s purchase of the
Transferred Property and assumption of the A Loans evidenced by the A Notes from
Corporate Obligee pursuant to the Receivables Purchase Agreement, (i) Corporate
Obligee shall endorse the A Notes over to Trust Obligee and immediately
thereafter such A Notes shall be cancelled by the A Lenders, and (ii) Trust
Obligee shall issue replacement A Notes evidencing the A Loans in favor of the A
Lenders;



                        (d)        consents to the execution and delivery of the
Equipment Agreement, the Original Trust Purchase Agreement, the Assumption and
Revocation Agreement, the Trust Agreement, the Receivables Purchase Agreement
and the other Operative Documents and the performance of the transactions
contemplated thereby in respect of the Original Equipment and the Original Trust
Estate in all respects and for all purposes; and



                        (e)        consents to the termination of the Program
Administration  Letter and the Original Trust Agreement in all respects and for
all purposes.



                        4.3.      Rights in Original Equipment.  Each party
hereto hereby acknowledges and agrees that, as a result of the consummation of
the transactions contemplated under this Agreement and the other Operative
Documents, Corporate Obligee has and shall have obtained all right, title and
interest in and to the Original Trust Estate and the Original Equipment, subject
to the Lien of this Agreement and the Equipment Agreement and subject to the
terms and conditions set forth herein, including, without limitation, Section
10.15 hereof, and the Original Equipment shall for all purposes constitute the
“Equipment” hereunder and under the other Operative Documents.



                        4.4.      Original Conditions.  Each party (other than
U.S. Bank National Association in its individual capacity) hereto hereby
acknowledges and agrees that, prior to the Restructuring Date, all of the
conditions and obligations set forth in Sections 4.1 through 4.5 of the Original
Participation Agreement were either fully satisfied or waived by such party
entitled to waive such condition and, as of the Restructuring Date, all
transfers of the Original Equipment contemplated to occur under the Original
Operative Documents have occurred and all reimbursements to Obligor therefor
have been made.



                        4.5.      Sale of Transferred Property to Trust Obligee.



                        (a)        Each party (other than U.S. Bank National
Association in its individual capacity) hereto hereby acknowledges and agrees
that, notwithstanding anything to the contrary contained herein or in the other
Operative Documents, Corporate Obligee shall not sell to Trust Obligee, and
Trust Obligee shall not purchase from Corporate Obligee, the Transferred
Property as contemplated in Section 4.2(b)(iii) hereof unless and until the
following conditions are satisfied:



                                    (i)         Corporate Obligee provides
written notice to Trust Obligee and Agent stating that Corporate Obligee desires
to sell the Transferred Property to Trust Obligee, which written notice shall
specify a date not less than fifteen (15) days and not more than thirty (30)
days after the Restructuring Date upon which date such sale shall occur;



                                    (ii)        Corporate Obligee and Trust
Obligee shall have executed and delivered the Receivable Purchase Agreement
substantially in the form indicated on Exhibit C attached hereto;



                                    (iii)       Trust Obligee shall have
executed and delivered the Pledge Agreement substantially in the form indicated
on Schedule 5 attached hereto; and



                                    (iv)       Corporate Obligee shall have
delivered to the Agent an opinion of counsel substantively in the form indicated
on Schedule 6 attached hereto.



                        (b)        Corporate Obligee and Trust Obligee covenant
and agree with the Lenders that they shall consummate the transactions
contemplated in Section 4.2(b)(iii) hereof on or before July 30, 2003.

            (c)        Except for Trust Obligee’s covenant to consummate the
transactions contemplated in Section 4.2(b)(iii) as set forth in Section 4.5(b)
hereof, each party hereto hereby acknowledges and agrees that, until Trust
Obligee purchases from Corporate Obligee the Transferred Property and assumes
from Corporate Obligee the A Loans, neither Trust Obligee nor Trust Company
shall have any obligations or liability hereunder or under the other Operative
Documents.

                        5.         Amount and Terms of Loan.



                        5.1.      Acknowledgment of Original Loans.  Each Lender
and each other party hereto (other than U.S. Bank National Association in its
individual capacity) hereby acknowledges and agrees that on and as of the
Restructuring Date, the entire aggregate outstanding principal amount of all
Original Loans is equal to the amount specified under the column entitled
“Outstanding Aggregate Principal Balance of Original Loans” on Schedule 3
hereto.



                        5.2.      A Loans and B Loans.



(a)        Each Lender and each other party hereto (other than U.S. Bank
National Association in its individual capacity) hereby acknowledges and agrees
that, contemporaneously with the execution and delivery of the Original Trust
Purchase Agreement, the Receivables Purchase Agreement, the Equipment Agreement
and this Agreement, the entire aggregate outstanding principal amount of the
Original Loans shall be (and shall be deemed to be) continued and divided into
(i) A Loans in an aggregate principal amount equal to the amount specified under
the column “Aggregate Principal Amount of A Loans” on Schedule 3 hereto (the
“Aggregate A Loan Principal Balance”) and (ii) B Loans in an aggregate principal
amount equal to the amount specified under the column “Aggregate Principal
Amount of B Loans” on Schedule 3 hereto (the “Aggregate B Loan Principal
Balance”).



(b)        Each Lender and each other party hereto (other than U.S. Bank
National Association in its individual capacity) hereby further acknowledges and
agrees that pursuant to the consummation of transactions contemplated by the
Original Trust Purchase Agreement, the Receivables Purchase Agreement, the
Equipment Agreement and this Agreement, (x) each A Lender shall have on the
Restructuring Date (and after assumption thereby by Trust Obligee) an aggregate
undivided ownership interest in the A Loans to Trust Obligee in the original
principal amount set forth opposite such A Lender’s name under the column
entitled “Principal Amount of A Loan” on Schedule 3 hereto, which amount shall
be evidenced by an A Note issued by Trust Obligee to such A Lender pursuant to
Section 5.3.2 hereof and (y) each B Lender shall have on the Restructuring Date
an undivided ownership interest in the B Loans to Corporate Obligee in the
original principal amount set forth opposite such B Lender’s name under the
column entitled “Principal Amount of B Loan” on Schedule 3 hereto, which amount
shall be evidenced by a B Note issued by Corporate Obligee to such B Lender
pursuant to Section 5.3.3 hereof.



(c)        Trust Obligee hereby acknowledges and agrees that pursuant to the
Receivables Purchase Agreement, this Agreement and the other Operative Documents
to which it is a party, it is and shall be validly and justly indebted to the A
Lenders for the payment of the A Loans in an amount equal to the Aggregate A
Loan Principal Balance.  Corporate Obligee hereby acknowledges and agrees that
pursuant to the Original Trust Purchase Agreement, theAssumption and Revocation
Agreement, this Agreement and the other Operative Documents towhich it is a
party, it is and shall be validly and justly indebted to the B Lenders for the
payment of the B Loans in an amount equal to the Aggregate B Loan Principal
Balance.



                        5.3.      Notes.



5.3.1.   Original Notes.  Each Lender (i) consents to the cancellation of each
Original Note in all respects and for all purposes; and (ii) directs (x)
Corporate Obligee to issue contemporaneously with such cancellation and with the
consummation of the transactions contemplated in Section 5.2 the A Notes to the
A Lenders; and (y) Corporate Obligee to issue contemporaneously with such
cancellation and with the consummation of the transactions contemplated in
Section 5.2 the B Notes to the B Lenders.  Each other party hereto hereby
consents to the cancellation of the Original Notes and to the issuance of the A
Notes and the B Notes hereunder in replacement thereof in all respects and for
all purposes.



5.3.2.   A Notes.



(a)        The A Loans made by each A Lender to Original Obligee and assumed by
Corporate Obligee shall be evidenced by A Notes, duly executed by Corporate
Obligee and payable to the order of such A Lender in an original principal
amount equal to such A Lender’s A Loan specified in Schedule 3 hereto.  The A
Notes shall be dated as of the date hereof and delivered to the A Lenders in
accordance with this Agreement.  Each A Note shall be substantially in the form
of Exhibit D-1 with blanks and Payment and Amortization Schedules appropriately
completed in conformity herewith and shall have the aggregate Debt Amortization
Payments with respect to such A Note noted thereon as of the Restructuring Date.



(b)        Immediately following the consummation of the transaction
contemplated in Section 4.2(b) (iii) hereof, each A Lender (i) consents to the
assignment of the A Notes from Corporate Obligee in favor of Trust Obligee and
the cancellation of such A Notes in all respects and for all purposes, and (ii)
directs Trust Obligee to issue, and Trust Obligee hereby agrees to issue,
contemporaneously with such cancellation, replacement A Notes to each such A
Lender.  The replacement A Notes shall be issued by Trust Obligee to the A
Lenders in accordance with the requirements of Section 5.3.2 (a) hereof.



5.3.3.   B Notes.  The B Loans made by each B Lender to Corporate Obligee shall
be evidenced by B Notes of Corporate Obligee, duly executed by Corporate Obligee
thereof and payable to the order of such B Lender in an original principal
amount equal to such B Lender’s B Loan specified in Schedule 3 hereto.  The B
Notes shall be dated as of the date hereof and delivered to the Lenders in
accordance with this Agreement.  Each B Note shall be substantially in the form
of Exhibit D-2, with blanks and Payment and Amortization Schedules appropriately
completed in conformity herewith and shall have the aggregate Debt Amortization
Payments with respect to such B Note noted thereon as of the Restructuring Date.



            5.4       [Reserved.]



                        5.5       Payments.



5.5.1    Principal.  Unless otherwise adjusted in accordance with Section 5.9
hereof, (a) principal on each A Loan shall be payable to each A Lender on each
Payment Date in an amount equal to the amount specified for such date on the
Payment and Amortization Schedule attached to such A Lender’s A Note; and (b)
principal on each B Loan shall be payable to each B Lender on each Payment Date
in an amount equal to the amount specified for such date on the Payment and
Amortization Schedule attached to such B Lender’s B Note.



5.5.2    Interest.



(a)        Trust Obligee agrees to pay to the A Lenders interest in respect of
the unpaid principal amount of each A Loan assumed by Trust Obligee from
Corporate Obligee pursuant to the Receivables Purchase Agreement and this
Agreement from the date hereof until the date on which such A Loan (together
with accrued and unpaid interest thereon) is repaid in full (whether on the
Maturity Date, by acceleration or otherwise) at the Applicable Debt Rate
(calculated on the basis of a 360-day year and actual days elapsed).  Accrued
(and theretofore unpaid) interest shall be payable in arrears, on each Payment
Date, on the date of any prepayment (on the amount prepaid), on the Maturity
Date and, after the Maturity Date, on demand.



(b)        Corporate Obligee agrees to pay to the B Lenders interest in respect
of the unpaid principal amount of each B Loan assumed by Corporate Obligee from
the date hereof until the date on which such B Loan (together with accrued and
unpaid interest thereon) is repaid in full (whether on the Maturity Date, by
acceleration or otherwise) at the Applicable Debt Rate (calculated on the basis
of a 360-day year and actual days elapsed).  Accrued (and theretofore unpaid)
interest shall be payable in arrears, on each Payment Date, on the date of any
prepayment (on the amount prepaid), on the Maturity Date and, after the Maturity
Date, on demand.



5.5.3    [Reserved.]



5.5.4 Satisfaction of Commitment Fee.  The parties hereto (other than U.S. Bank
National Association in its individual capacity) agree and acknowledge that,
prior to the Restructuring Date, the Loan Commitment Fee pursuant to Section
5.5.4 of the Original Participation Agreement has been paid in full and all such
obligations to pay the Loan Commitment Fee pursuant to Section 5.5.4 of the
Original Participation Agreement have been fully discharged.



5.5.5    Overdue Rate.  Trust Obligee shall pay to each A Lender and Corporate
Obligee shall pay to each B Lender interest on any part of the unpaid principal
amount of any Note issued by such Obligee to such Lender, if any, and interest
on such Note and any other amount payable by such Obligees hereunder which shall
not be paid in full when due (whether at stated maturity, by acceleration or
otherwise) on demand for the period commencing on the due date thereof until the
same is paid in full at the Overdue Rate.



5.5.6    Payment Instructions.  All payments by Trust Obligee or Corporate
Obligee to the Lenders hereunder or under the other Operative Documents shall be
made without defense, set-off or counterclaim to Security Trustee no later than
12:00 noon (New York time) on the date when due and shall be made in lawful
money of the United States of America in immediately available funds to the
account of Security Trustee maintained at Bank of Tokyo-Mitsubishi Trust
Company, ABA No. 026-009-687, Account No. 97770450, F/F/C A/C# 26025906
reference:  Harman International Payment (6-T-277) or such other account as
Security Trustee may designate in a written notice to Obligees.



5.5.7    Withholding Tax.  If any amount of principal or interest payable with
respect to any Loan becomes subject to any withholding Tax under Applicable
Laws, Obligor shall withhold such Tax and shall pay the Lender that made such
Loan such additional amounts so that the net amount actually received by such
Lender, after reduction for such withholding Tax, shall be equal on an After-Tax
Basis to the full amount of principal and interest otherwise due and payable
hereunder.



5.5.8    Business Day Convention.  Unless otherwise provided herein, any payment
or prepayment of amounts due in accordance with the terms hereof which is due on
a date which is not a Business Day shall be payable on the next succeeding
Business Day.



                        5.6.      Prepayments Limited.  No prepayment of any
Loan may be made except to the extent and in the manner expressly permitted by
this Agreement.



                        5.7.      Mandatory Prepayments.



5.7.1    Event of Loss.  In the event an Item of Equipment shall suffer an Event
of Loss, then on the Casualty Loss Value Payment Date for such Item, Corporate
Obligee and Trust Obligee shall prepay and apply, and there shall become due and
payable on the Casualty Loss Value Payment Date for such Item, a principal
amount of the A Loans and B Loans, pro rata, equal to the Unamortized Debt
Balance with respect to such Item of Equipment and all accrued and unpaid
interest thereon.



5.7.2    Transfer of Rights and Interests in Items of Equipment.  In the event
that Obligor exercises its option to acquire Corporate Obligee’s rights and
interests in an Item of Equipment pursuant to Sections 25.2 or 25.4 of the
Equipment Agreement, Corporate Obligee and Trust Obligee shall prepay and apply,
and there shall become due and payable on the Payment Date designated for such
acquisition, Breakage Costs, if any, a principal amount of the A Loans and B
Loans, pro rata, equal to the Unamortized Debt Balance with respect to such Item
of Equipment and all accrued and unpaid interest thereon.



5.7.3    Other Termination of Equipment Agreement.  In the event that Obligor
does not exercise any option to renew the Equipment Agreement with respect to
any Item of Equipment pursuant to Section 25.1 thereof or does not exercise on
the Termination Date for such Item of Equipment the option to transfer such Item
of Equipment pursuant to Section 25.2 or 25.4 of the Equipment Agreement, then
on the Termination Date for such Item of Equipment Obligees shall apply, and
there shall become due and payable, the Unamortized Debt Balance of the A Loan
and the B Loans, pro rata, made with respect to such Item of Equipment and all
accrued and unpaid interest thereon.



                        5.8.      Application of Prepayments.  The amount of any
prepayment shall be applied first, ratably to the payment of accrued but unpaid
interest on the A Loans and the B Loans at the Overdue Rate, if any, to the date
of such payment then due hereunder, second, ratably to the payment of accrued
but unpaid interest on the A Loans and the B Loans at the Applicable Debt Rate,
if any, to the date of such prepayment then due hereunder, third, ratably to the
payments of any other amounts due the Lenders under the Operative Documents, and
fourth ratably to the payment of the outstanding principal amount of the A Notes
and B Notes.



                        5.9.      Recalculation of Loan Payment and Amortization
Schedule.  Upon any partial prepayment in accordance with this Section 5, the
amount of principal due in accordance with the Payment and Amortization Schedule
attached to any Note or Notes against which principal amounts were prepaid,
shall be recalculated by Agent on each Payment Date occurring after the date of
such partial payment so as to equal the following:



(1.0 - PP/ OP) x SP

Where:

PP        =          Principal amount of such Loan being prepaid

OP       =          Outstanding principal balance of such Loan immediately prior
to the payment of the principal being prepaid (less any principal scheduled to
be paid on the date principal is being prepaid)

SP        =          Amount of scheduled principal payment for such Loan had the
principal prepayment at issue not been paid



                        5.10     Loan Events of Default. The occurrence of any
of the following specified events (whatever the reason for such Loan Event of
Default and whether such event shall be voluntary or involuntary or come about
or be effected by operation of law or pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall constitute a “Loan Event of Default”:



                        (a)        an Equipment Agreement Event of Default shall
have occurred and be continuing; or

                        (b)        either Obligee shall default in the due and
punctual payment of any principal of or interest on, any of its respective Loans
(including any mandatory prepayment) or any other amount to be paid to Lenders
under the Loan Documents; provided, however, that if any such amount is paid
after the due date thereof, it shall only be deemed to be paid in full if there
shall also be paid, together with such amount, interest on such amount at the
Overdue Rate from the date such payment was due until the date of payment; or



                        (c)        either Obligee shall default in the due
performance or observance of any of their respective other obligations
hereunder, and the same shall continue unremedied for a period of thirty (30)
days from the earlier of actual knowledge thereof by such Obligee and receipt by
such Obligee of written notice of such default; or



                        (d)        any representation, warranty or statement
made by Corporate Obligee, Trust Obligee, Trust Company or Owner Participant in
any of the Operative Documents, or otherwise in writing in connection herewith
or therewith, or in any statement furnished pursuant hereto or thereto or in
connection herewith or therewith, shall be breached or shall prove to be untrue
in any material respect on the date as of which made; or



                        (e)        judgments for the payment of money in excess
of $100,000 in the aggregate shall be rendered against either Obligee (other
than judgments with respect to which such Obligee provides Agent with a written
acknowledgement from such Obligee’s or Obligor’s insurer that such judgment is
covered by an insurance policy issued by such insurer) and shall not be
satisfied, stayed, bonded with a reputable and financially sound surety company
to the full extent thereof, vacated or discharged for more than sixty (60) days;
or



                        (f)         (i) Corporate Obligee, Trust Obligee, Trust
Company or Owner Participant shall consent to the appointment of or the taking
of possession by a receiver, agent or liquidator of itself or of a substantial
part of its property, or Corporate Obligee, Trust Obligee, Trust Company or
Owner Participant shall admit in writing its inability to pay its debts
generally as they become due, or does not pay its debts generally as they become
due or shall make a general assignment for the benefit of creditors, or
Corporate Obligee, Trust Obligee, Trust Company or Owner Participant shall file
a voluntary petition in bankruptcy or a voluntary petition or an answer seeking
reorganization, liquidation or other relief in a case under any bankruptcy laws
or other insolvency laws (as in effect at such time) or an answer admitting the
material allegations of a petition filed against it, or Corporate Obligee, Trust
Obligee, Trust Company or Owner Participant Company shall seek relief by
voluntary petition, answer or consent, under the provisions of any other
bankruptcy or other similar law providing for the reorganization or winding-up
of corporations (as in effect at such time) or Corporate Obligee, Trust Obligee,
Trust Company or Owner Participant shall seek an agreement, composition,
extension or adjustment with its creditors under such laws, or Corporate
Obligee, Trust Obligee, Trust Company or Owner Participant shall adopt a
resolution authorizing action in furtherance of any of the foregoing; or (ii) an
order, judgment or decree shall be entered by any court of competent
jurisdiction (A) appointing, without the consent of Corporate Obligee, Trust
Obligee, Trust Company or Owner Participant, a receiver, trustee or liquidator
of such person or of any substantial part of its property, or (B) sequestering
any substantial part of the property of Corporate Obligee, Trust Obligee, Trust
Company or Owner Participant, or (C) granting any other relief in respect of
Corporate Obligee, Trust Obligee, Trust Company or Owner Participant as a debtor
under any bankruptcy laws or other insolvency laws (as in effect at such time),
and in each case any such order, judgment or decree of appointment or
sequestration shall remain in force undismissed, unstayed and unvacated for a
period of sixty (60) days after the date of entry thereof; or (iii) a petition
against Corporate Obligee, Trust Obligee, Trust Company or Owner Participant in
a case under any bankruptcy laws or other insolvency laws (as in effect at such
time) is filed and not withdrawn or dismissed within sixty (60) days thereafter,
or if, under the provisions of any law providing for reorganization or
winding-up of corporations which may apply to Corporate Obligee, Trust Obligee,
Trust Company or Owner Participant , any court of competent jurisdiction assumes
jurisdiction, custody or control of such person or of any substantial part of
its property and such jurisdiction, custody or control remains in force
unrelinquished, unstayed and unterminated for a period of sixty (60) days; or



                        (g)        either Obligee shall default in any of its
obligations under any other Operative Document to which it is a party or any
Operative Document shall cease to be in full force and effect or be disaffirmed
or repudiated in any respect by or on behalf of either Obligee or any party
thereto (other than Lenders); or



                        (h)        if this Agreement at any time shall not be in
full force and effect or shall no longer create a first and prior Lien on any
portion of the Collateral, or



                        (i)         the trust created pursuant to the Trust
Agreement shall have been terminated.



                        5.11     Remedies of Lenders.



                                    5.11.1. Rights in Collateral.  If a Loan
Event of Default shall have occurred and be continuing, then and in every such
case Security Trustee and/or Agent shall, upon written request by the Majority
Lenders, exercise any or all of the rights and powers and pursue any and all of
the remedies pursuant to this Section 5.11, any and all remedies under the other
Security Documents, and any and all remedies available to a secured party under
the UCC or any other provision or law and, in the event such Loan Event of
Default is a Loan Event of Default referred to in Section 5.10(a) hereof, any
and all of the remedies pursuant to the Equipment Agreement, and may take
possession of all or any part of the Collateral and may exclude Obligees,
Obligor, any lessee and all Persons claiming under any of them wholly or partly
therefrom.



                                    5.11.2. Insolvency.  If a Loan Event of
Default referred to in clause (f) of Section 5.10 hereof shall have occurred or
an Equipment Agreement Event of Default of the type referred to in clause (e) of
Section 20 of the Equipment Agreement thereof shall have occurred, then and in
every such case the unpaid principal of each Loan, together with interest
accrued but unpaid thereon, Prepayment Premium, if any, and all other amounts
due to Lenders shall, unless the Lenders shall otherwise direct, immediately and
without further act become due and payable by Obligees to Lenders, without
presentment, demand, protest or notice, all of which are hereby waived.  If any
other Loan Event of Default shall have occurred and be continuing, then and in
every such case, Agent or Security Trustee shall, upon written request by the
Majority Lenders, by written notice or notice to each Obligee, declare all Loans
to be due and payable, whereupon the unpaid principal of the Loans then
outstanding, together with accrued but unpaid interest thereon, Prepayment
Premium, if any, and all other amounts due from Obligees to Lenders, shall
immediately and without further act become due and payable by Obligees to
Lenders without presentment, demand, protest or other notice, all of which are
hereby waived.



                                    5.11.3  Delivery of Documents.  Upon the
occurrence of a Loan Event of Default, at the request of Security Trustee,
Obligees shall promptly execute and deliver to Security Trustee such instruments
of title and other documents as Security Trustee may deem necessary or as
requested of the Security Trustee by the Majority Lenders or advisable to enable
Security Trustee or a representative designated by Security Trustee, at such
time or times and place or places as Security Trustee may specify, to obtain
possession of all or any part of the Collateral to whose possession Security
Trustee shall at the time be entitled hereunder.  If Obligees shall for any
reason fail to execute and deliver such instruments and documents after the
request by Security Trustee, Security Trustee may (a) obtain a judgment
conferring on Security Trustee the right to immediate possession and requiring
Obligees to execute and deliver such instruments and documents to Security
Trustee, to the entry of which judgment Obligees hereby specifically consent,
and (b) pursue all or part of such Collateral wherever it may be found and may
enter any of the premises of Obligor or Obligees wherever such Collateral may be
or is purported to be and search for such Collateral and take possession of and
remove such Collateral.  All expenses of obtaining such judgment or of pursuing,
searching for and taking such property shall, until paid, be secured by the Lien
of this Agreement.



                                    5.11.4. Possession of Collateral.  Upon
taking of possession pursuant hereto, Security Trustee or a representative
designated by Security Trustee may, from time to time, at the expense of
Obligees, make all such expenditures for maintenance, insurance, repairs,
replacements and alterations to any of the Collateral, as it may deem
appropriate and commercially reasonable.  In such case, Security Trustee or a
representative of Security Trustee shall have the right (but not the obligation)
to maintain, use, operate, store, lease, control or manage the Collateral and to
carry on the business and to exercise all rights and powers of Obligees relating
to the Collateral, as Security Trustee shall deem best, including the right to
enter into any and all such agreements with respect to the maintenance, use,
operation, storage, leasing, control, management or disposition of the
Collateral or any part thereof as Security Trustee may determine; and Security
Trustee shall be entitled to collect and receive directly all tolls, rents
(including Equipment Payment and Supplemental Payments), revenues, issues,
income, products and profits of the Collateral and every part thereof, without
prejudice, however, to the right of Lenders or Security Trustee under any
provision of this Agreement to collect and receive all cash held by, or required
to be deposited with, Obligees hereunder.  Such tolls, rents (including
Equipment Payment and Supplemental Payments), revenues, issues, income, products
and profits shall be applied to pay the expenses of the use, operation, storage,
leasing, control, management or disposition of the Collateral and of conducting
the business thereof, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which Security
Trustee may be required or may elect to make, if any, for taxes, assessments,
insurance or other proper charges upon the Collateral or any part thereof
(including the employment of engineers and accountants to examine, inspect and
make reports upon the properties and books and records of Obligees or Obligor),
and all other payments which Security Trustee may be required or authorized to
make under any provision of this Agreement, as well as just and reasonable
compensation for the services of Security Trustee, and of all Persons properly
engaged and employed by Security Trustee.



                                    5.11.5  Sale of Collateral.  In addition,
Security Trustee may sell, assign, transfer and deliver the whole, or from time
to time to the extent permitted by law, any part of the Collateral or any
interest therein, at any private sale or public auction with or without demand,
advertisement or notice (except as herein required or as may be required by law)
of the date, time and place of sale and any adjustment thereof for cash or
credit or other property for immediate or future delivery and for such price or
prices and on such terms as Security Trustee may determine, or as may be
required by law.  It is agreed that ten (10) Business Days’ notice to each
Obligee of the date, time and place (and terms, in the case of a private sale)
of any proposed sale by Security Trustee of the Collateral or any part thereof
or interest therein is reasonable.  Each of Security Trustee and any Lender may
be a purchaser of the Collateral or any part thereof or any interest therein at
any sale thereof, whether pursuant to foreclosure or power of sale or
otherwise.  Security Trustee may apply against the purchase price therefor the
amount then due under the Notes secured hereby.  Security Trustee shall, upon
any such purchase, acquire good title to the property so purchased, to the
extent permitted by Applicable Law, free of all rights of redemption.



                                    5.11.6  Discharge.  Upon any sale of the
Collateral or any part thereof or interest therein, whether pursuant to
foreclosure or power of sale or otherwise, the receipt of the purchase money of
the official making the sale by judicial proceeding or by Security Trustee shall
be sufficient discharge to the purchaser for the purchase money and neither such
official nor such purchaser shall be obliged to see to the application thereof.



                                    5.11.7. Appointment of Receiver.  If a Loan
Event of Default shall have occurred and be continuing, Security Trustee shall,
as a matter of right, be entitled to appoint a receiver or trustee or
representative (who may be Security Trustee or any successor or nominee thereof,
or any Lender appointed by Security Trustee) for all or any part of the
Collateral, whether such receivership or agency or representation be incidental
to a proposed sale of the Collateral or the taking of possession thereof, the
exercise of remedies under this Agreement or the Equipment Agreement or
otherwise, and Obligees hereby consents to the appointment of such a receiver,
trustee or representative.  Any receiver, trustee or representative appointed
for all or any part of the Collateral shall be entitled to exercise all rights
of Security Trustee under this Agreement and the other Operative Documents to
the extent provided in such appointment and shall be entitled to exercise all
the powers and pursue all the remedies of Security Trustee hereunder with
respect to the Collateral.



                                    5.11.8. Redemption.  Any sale of the
Collateral or any part thereof or any interest therein, whether pursuant to
foreclosure or power of sale or otherwise hereunder, shall forever be a
perpetual bar against Obligees, after the expiration of the period, if any,
during which Obligees shall have the benefit of redemption laws which may not be
waived pursuant to clause (i) above.  Subject to the provisions of this
Agreement, each Obligee covenants (to the extent that it may lawfully do so)
that it will not at any time insist upon, or plead, or in any manner whatsoever
claim or take the benefit or advantage of, any appraisement, valuation, stay or
extension law wherever enacted, nor at any time hereafter in force, in order to
prevent or hinder the enforcement of this Agreement or the execution of any
power granted herein to any Lender or Security Trustee, or the absolute sale of
the Collateral, or any part thereof, or the possession thereof by any transfer
at any sale under this Section 5.11; and each Obligee for itself and all who may
claim under it, so far as it or any of them now or thereafter lawfully do so,
waives all right to have the Collateral marshaled upon any foreclosure hereof,
and agrees that any court having jurisdiction to foreclose this Agreement may
order the sale of the Collateral as an entirety.

                                    5.11.9. Rights Cumulative; No Waiver.  Each
and every right, power and remedy herein given to Lenders and Security Trustee
specifically or otherwise in this Agreement shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Majority Lenders or Security Trustee, and the exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy.  No delay or omission Agent, any Lender or Security Trustee in
the exercise of any right, remedy or power or in the pursuance of any remedy
shall impair any such right, power or remedy or be construed to be a waiver of
any default on the part of Obligees or Obligor or to be an acquiescence therein.



                                    5.11.10.Termination of Proceedings. If
Agent, any Lender or Security Trustee shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to Agent, any Lender or
Security Trustee, then and in every such case Obligees, Agent, Lenders, Security
Trustee and Obligor shall, subject to any binding determination in such
proceeding, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of Agent, Lenders
and Security Trustee shall continue as if no such proceedings had been
instituted.



                        6.         Covenants.



                        6.1.1    Obligee Covenants.  Each Obligee covenants and
agrees for the benefit of Lenders (unless Lenders shall have otherwise waived in
writing compliance herewith in accordance with Section 10.2 hereof) during the
term of this Agreement as follows:



                        (a)        it shall keep at all times books of record
and account related to the transactions contemplated by this Agreement in which
full, true and correct entries will be made of all dealings or transactions in
relation thereto, and provide or cause to be provided adequate protection
against loss or damage to such books of record and account;



                        (b)        it shall not waive an Equipment Agreement
Default or Equipment Agreement Event of Default without the prior written
consent of the Majority Lenders; and



                        (c)        it shall not amend, modify, consent to any
change to the terms or otherwise alter any of the Operative Documents except in
accordance with Section 10.2 hereof.



                        6.1.2.   Corporate Obligee Covenants.  Corporate Obligee
covenants and agrees for the benefit of Lenders (unless Lenders shall have
otherwise waived in writing compliance herewith in accordance with Section 10.2
hereof) during the term of this Agreement as follows:



                        (a)        it shall promptly take, and maintain the
effectiveness of, all action that may, from time to time, be necessary or
appropriate under Applicable Law in connection with the performance by Corporate
Obligee of its obligations under the Operative Documents, or the taking of any
action hereby or thereby contemplated, or necessary for the legality, validity,
binding effect or enforceability of the Operative Documents, or for the making
of any payment or the transfer or remittance of any funds by Corporate Obligee
under the Operative Documents;



                        (b)        it shall furnish to Lenders or cause to be
furnished to Lenders, as the case may, upon actual knowledge thereof, notice of
the existence of any Equipment Agreement Default or Equipment Agreement Event of
Default.



                        (c)        (i) upon the written request of Security
Trustee, it shall designate Security Trustee or such other Person as designated
by the Majority Lenders, as the Corporate Obligee’s designee under Section 13 of
the Equipment Agreement to visit and inspect the Equipment, to visit, inspect
and examine the books and records and accounts of Obligor and to discuss with
Obligor its affairs, finances and accounts, and (ii) it shall allow or cause to
allow any Person acting on behalf of the Majority Lenders or Security Trustee,
to visit, inspect and examine its books of record and accounts of Corporate
Obligee and to discuss with Corporate Obligee its affairs, finances and
accounts, in each case at such times and as often as Lenders may reasonably
request but, in each case, solely as they relate to the transactions
contemplated hereby;



                        (d)        if and to the extent Security Trustee makes a
written request therefor specifying the appropriate filing offices and providing
the filing numbers for the original UCC financing statements and such other
information as is necessary for filing continuation statements, then the
Corporate Obligee shall provide to Security Trustee continuation statements with
respect to any UCC financing statements filed in connection with the Security
Documents against Corporate Obligee or Trust Obligee or both, to file the same,
and promptly upon such filing will provide Security Trustee with written
evidence thereof;



                        (e)        it shall not except as expressly permitted by
the Equipment Agreement, the Receivables Purchase Agreement, the Original Trust
Purchase Agreement, the Assumption and Revocation Agreement and under this
Agreement, sell, lease, convey, transfer or encumber or otherwise dispose of all
or any part of any Item of Equipment, or cause or permit any Person to do any of
the foregoing with respect to all or any part of any Item of Equipment; and



                        (f)         it shall comply with all Applicable Laws of
any jurisdiction solely as they relate to the transaction contemplated hereby,
such compliance to include paying when due all Taxes imposed upon it or upon its
property in connection with this transaction by any Government Entity except to
the extent contested in good faith and for which adequate reserves have been
segregated.



                        6.1.3    Trust Obligee Covenants.  Trust Obligee
covenants and agrees for the benefit of Lenders (unless Lenders shall have
otherwise waived in writing compliance herewith in accordance with Section 10.2
hereof) during the term of this Agreement as follows:



                        (a)        it shall not operate in a manner that would
result in an actual, constructive or substantive consolidation with Owner
Participant, or any other Persons, and in such connection Trust Obligee shall
observe all trust formalities, maintain records separately and independently
from those of Owner Participant or other Persons and enter into any transactions
with Owner Participant only on an arm’s-length contractual basis;



                        (b)        it shall duly pay and discharge (i) all Liens
related to the Transferred Property Collateral other than Permitted Liens, (ii)
all of its trade bills before the time that any such Lien attaches to the
Transferred Property Collateral, and (iii) all Taxes imposed upon or against it
or its property or assets, or upon any property leased by it, prior to the date
on which penalties attach thereto and (iv) all lawful claims, whether for labor,
materials, supplies, services or anything else, which might or could, if unpaid,
become a Lien upon the Transferred Property Collateral or such property or
assets, unless and only to the extent that any such amounts are not yet due and
payable or the validity thereof is being contested in good faith by appropriate
proceedings so long as such proceedings do not involve any material danger of
the sale, forfeiture or loss of such assets or any interest therein and Trust
Obligee maintains appropriate reserves with respect thereto or has made adequate
provision for the payment thereof, in accordance with generally accepted
accounting principles and approved by Lenders; and



                        (c)        it shall comply with all Applicable Laws of
any jurisdiction, such compliance to include paying when due all Taxes imposed
upon it or upon its property by any Government Entity except to the extent
contested in good faith and for which adequate reserves have been segregated.



                        6.2.      Further Obligee Covenants.



                                    6.2.1    Further Trust Obligee Covenants. 
Trust Obligee covenants for the benefit of each party hereto (unless Lenders
shall have otherwise waived in writing compliance herewith in accordance with
Section 10.2 hereof) during the term of the Agreement as follows:



                                    (a)        it shall not (i) enter into any
business other than its financing of Equipment, (ii) create, incur, assume or
permit to exist any Indebtedness, except as expressly permitted by this
Agreement, (iii) enter into, or be a party to, any transaction with any Person,
except the transactions set forth in the Operative Documents and as expressly
permitted thereby, or (iv) make any investment in, guaranty the obligations of,
or make or advance money to any Person, through the direct or indirect lending
of money, holding of securities or otherwise except the transactions set forth
in the Operative Documents and as expressly permitted thereby; and



                                    (b)        it shall not wind up, liquidate
or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease (substantially as a whole), or otherwise
dispose of (whether in one or in a series of transactions) its assets except as
expressly permitted by this Agreement.



                                    6.2.2.   Further Corporate Obligee
Covenants.  Corporate Obligee covenants for the benefit of each other party
hereto (unless Lenders shall have otherwise waived in writing compliance
herewith in accordance with Section 10.2 hereof) during the term of this
Agreement as follows:



                                    (a)        it shall take all actions as are
required to keep the representations and warranties made by it in clauses (g),
(h) and (i) of Section 2.5 hereof (except, in the case of clause (i) of Section
2.5, if Corporate Obligee’s UCC Location shall change, then Corporate Obligee
shall provide notice of such change to each other party hereto within thirty
(30) days’ thereafter), true and correct in all material respects (but without
regard to the date when such representations and warranties were made or are
expressed to be effective) until such time as all of the Secured Obligations
have been paid in full;



                                    (b)        it will not transfer its interest
herein unless the prospective transferee makes the representations and
warranties set forth in clause (f) of Section 2.5 hereof as of the date of such
transfer, as if it had originally been a party hereto; and



                                    (c)        it shall (i) not cause or permit
to exist any Lien attributable to it with respect to the Items of Equipment or
any other portion of the Equipment Collateral other than Permitted Liens; (ii)
promptly, at its own expense, take such action as may be necessary to duly
discharge any Lien on the Equipment Collateral attributable to it other than
Permitted Liens; and (iii) make restitution for the Equipment Collateral for any
actual diminution of the assets of the Equipment Collateral resulting from any
Liens attributable to it on the Equipment Collateral other than Permitted Liens.



                        6.3.      Additional Trust Company Covenants.  Trust
Company covenants and agrees for the benefit of each other party hereto (unless
Lenders shall have otherwise waived in writing compliance herewith in accordance
with Section 10.2 hereof) during the term of this Agreement as follows:



                        (a)        it shall perform all of its obligations set
forth in the Trust Agreement and shall not amend, modify, consent to any change
to the terms or otherwise alter the Trust Agreement in any manner without the
consent of each of the other parties hereto;



                        (b)        it shall (i) not cause or permit to exist any
Lien attributable to it with respect to the Transferred Property Collateral or
any portion of the Trust Estate other than Permitted Liens, (ii) promptly, at
its own expense, take such action as may be necessary duly to discharge any such
Lien attributable to it with respect to the Transferred Property Collateral
other than Permitted Liens, and (iii) make restitution to the Trust Estate or
the Security Trustee, as applicable, for any actual diminution of the assets of
the Trust Estate resulting from any Liens attributable to it with respect to the
Transferred Property Collateral other than Permitted Liens; and



                        (c)        it shall provide written notice of any change
in its UCC Location within thirty (30) days thereafter.



                        6.4.      Owner Participant Covenants.  Owner
Participant covenants and agrees for the benefit of each party hereto (unless
Lenders shall have otherwise waived in writing compliance herewith in accordance
with Section 10.2 hereof) during the term of this Agreement as follows:

                        (a)        it shall maintain its existence as a
corporation in good standing under the laws of its state of organization;


                        (b)        it shall maintain its right to transact
business in each jurisdiction in which the character of the properties owned or
leased by it or the business conducted by it makes such qualification necessary
and the failure to so qualify would preclude Trust Obligee from enforcing its
rights or meeting its obligations under or with respect to any Operative
Document;



                        (c)        it shall perform all of its obligations set
forth in the Trust Agreement and shall not amend, modify, consent to any change
to the terms or otherwise alter the Trust Agreement in any manner without the
consent of each of the other parties hereto; and



                        (d)        it shall (i) not cause or permit to exist any
Lien attributable to it with respect to the Transferred Property Collateral
other than Permitted Liens, and (ii) promptly, at its own expense, take such
action as may be necessary duly to discharge any Lien on the Transferred
Property Collateral attributable to it other than Permitted Liens.



                        6.5.      Lenders and Security Trustee Covenant. 



                        (a).       Each of the Lenders and Security Trustee
hereby covenants and agrees, for the benefit of Obligees and Obligor, that so
long as no Equipment Agreement Event of Default has occurred and is continuing,
it shall not take or cause to be taken any action contrary to Obligor’s or any
permitted lessee’s right to quiet enjoyment of, and the continuing possession,
use and operation of, the Equipment during the Term of the Equipment Agreement.



                        (b)        Each Lender hereby covenants and agrees, for
the benefit of Obligees and Obligor, that it will not transfer its interest
under this Agreement or the other Operative Documents unless the prospective
transferee (i) is a Permitted Assignee, and (ii) as of the date of such transfer
represents and warrants either (i) no part of the funds used by it to acquire
any Loan shall constitute assets of an “employee benefit plan”, within the
meaning of ERISA or any applicable regulation thereunder or assets of a “plan”
as defined in Section 4975(e)(1) of the Code or (ii) all of such funds are
assets of an insurance company general account as such term is defined in
Prohibited Transaction Exemption 95-60 issued by the U.S. Department of Labor
(“PTE 95-60”) and as of the date the Notes are acquired there is no employee
benefit plan with respect to which the aggregate amount of such general
account’s reserves and liabilities for the contracts held by or on behalf of
such employee benefit plan and all other employee benefit plans maintained by
the same employer (and affiliates thereof as defined in Section V(a)(1) of PTE
95-60) or by the same employee organization (in each case determined in
accordance with the provisions of PTE 95-60) exceeds 10% of the total reserves
and liabilities of such general account (as determined under PTE 95-60)
(exclusive of separate account liabilities) plus surplus as set forth in the
National Association of Insurance Commissioners Annual Statement filed with the
state of domicile of each Lender.



                        6.6.      Obligor Covenants.  Obligor covenants and
agrees for the benefit of each other party hereto (unless Lenders shall have
otherwise waived in writing compliance herewith in accordance with Section 10.2
hereof) during the term of this Agreement as follows:



                        (a)        it shall furnish Obligees and Lenders (i) as
soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Obligor, a copy of the consolidated balance sheet of Obligor
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on, without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by an
independent certified public accountants of nationally recognized standing, and
(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Obligor, the unaudited consolidated statements of income and retained
earnings and of cash flows of Obligor and its consolidated Subsidiaries for such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); all such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be,
disclosed therein).



                        (b)        it shall furnish each Obligee and the Agent
(i) concurrently with the delivery of the financial statements referred to in
Section 6.6(a)(i) hereof, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Equipment
Agreement Default or Equipment Agreement Event of Default, except as specified
in such certificate, (ii) concurrently with the delivery of the financial
statements referred to in Sections 6.6(a)(i) and (ii), a certificate of a
Responsible Officer stating that, to the best of such officer’s knowledge,
Obligor during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Operative Documents to be observed, performed or satisfied by it, and
that such officer has obtained no knowledge of any Equipment Agreement Default
or Equipment Agreement Event of Default except as specified in such certificate,
(iii) not later than ten (10) Business Days following approval by the Board of
Directors of Obligor (and in any event at least once in each fiscal year), a
copy of Obligor’s final business plan as approved by the Directors, (iv) within
five (5) days after the same are sent, copies of all financial statements and
reports which Obligor sends to its stockholders, and within five (5) days after
the same are filed, copies of all financial statements and periodic reports
which Obligor may make to, or file with, the Securities and Exchange Commission
or any successor or analogous Governmental Entity, and (v) promptly, such
additional financial and other information as each Obligee or the Agent may from
time to time reasonably request (including, but not limited to, annual
consolidating financial statements not later than 150 days after the end of each
fiscal year.);



                        (c)        within the six month period preceding the
fifth anniversary of each Funding Date, Obligor will provide to Trust Obligee,
Corporate Obligee, Agent or Security Trustee (as applicable) continuation
statements with respect to any UCC financing statements filed in connection with
the Equipment Agreement or this Agreement, file the same, and promptly upon any
such filing will provide each Obligee, Agent and Security Trustee with written
evidence thereof; and



                        (d)        it shall obtain and maintain, or cause to be
obtained or maintained, in full force and effect, any authorization, approval,
license, or consent of any governmental or judicial authority including which
may be or become necessary in order for Lenders, Security Trustee, Obligees and
Owner Participant to obtain the full benefits of this Agreement and all rights
and remedies granted or to be granted herein.



                        6.7.      Obligor Negative Covenants.  Obligor covenants
and agrees for the benefit of each other party hereto (unless each party shall
otherwise waive in writing compliance herewith) during the term of this
Agreement that it shall comply with the Multi-Currency Negative Covenants, and
such Multi-Currency Negative Covenants (together with all terms utilized
therein) are hereby incorporated by reference as if set forth herein in their
entirety and:



                        (a)        Consolidated Total Debt to Consolidated
Capitalization.  Obligor shall not permit the ratio of Consolidated Total Debt
to Consolidated Capitalization at any time to be greater than 55%;



                        (b)        Interest Coverage Ratio.  Obligor shall not
permit the Interest Coverage Ratio for any period of four consecutive fiscal
quarters to be less than 3.5 to 1.0; provided that for purposes of this
computation, Consolidated EBITDA shall include an addback for the relevant
period of (i) $8,300,000 for a special charge taken in the quarter ended
December 31, 2001 and (ii) the amount of any Special Non-Cash Charges.



                        (c)        Obligor shall not enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, or permit any Restricted Subsidiary to do any of the foregoing, except
(i) any Restricted Subsidiary of Obligor may be merged or consolidated with or
into Obligor (provided that Obligor shall be the continuing or surviving
corporation) or with or into any one or more wholly-owned Restricted
Subsidiaries of Obligor (provided that the wholly-owned Restricted Subsidiary or
Restricted Subsidiaries shall be the continuing or surviving corporation),
(ii) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to Obligor or
any other wholly-owned Restricted Subsidiary of Obligor, and (iii) Obligor and
its Restricted Subsidiaries may consummate the transactions permitted by
subsection 10.5 of the Multi-Currency Credit Agreement; and



                        (d)        in the event that Obligor amends or replaces
the Multi-Currency Credit Agreement with another revolving credit facility, the
Obligor shall, at the request of the Agent, amend this Agreement to include
herein any financial or negative covenants in such amendment or replacement
facility.



                        6.8.      Covenant of Lenders, Obligees, Agent and
Security Trustee, Trust Company and Owner Participant.  Each Obligee, each
Lender, Agent, Security Trustee, Trust Company and Owner Participant that is not
a “United States person” as such term is defined in Code Section 7701(a)(30)
shall provide to Obligor at such times as may be necessary under Applicable Law
as in effect on the Restructuring Date (including Treasury regulations
promulgated under Section 1441 of the Code) and at such other times as shall be
reasonably requested by Obligor, a fully completed Internal Revenue Service Form
4224 or successor form (including an Internal Revenue Service Form W-8 as
specified in Treasury Regulations section 1.1441-4(a)) upon which Obligor can
rely establishing that all payments to be made by Obligor to each such Person
under the Operative Documents can be made by Obligor free and clear of any
requirement to withhold any federal income tax therefrom because such payments
are effectively connected with the conduct of a trade or business by such Person
in the United States; provided, however, that each such Person shall not be
required to provide such forms if, solely as a result of a change in Applicable
Law, such Person is not legally entitled to deliver such form.   The only
consequence of a breach by any Lender, Trust Obligee, Corporate Obligee, Agent,
Security Trustee, Trust Company or Owner Participant of this Section 6.8, shall
be that Obligor shall be entitled to withhold from any payment made by Obligor
to such Person the appropriate amount of federal income tax, notwithstanding the
provisions of the Operative Documents to the contrary and Obligor shall have no
obligation under Section 8.2 for those amounts withheld from payments to such
Person hereunder.



                        6.9.      Warranty Disclaimers.  CORPORATE OBLIGEE AND
EACH LENDER DEMISE, LEASE AND FINANCE THE ITEMS OF EQUIPMENT HEREUNDER AS‑IS AND
WHERE-IS WITH ALL FAULTS AND IN WHATEVER CONDITION THEY MAY BE IN AND EXPRESSLY
DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED,
AS TO THE DESIGN, CONDITION, QUALITY, CAPACITY, MERCHANTABILITY, DURABILITY,
SUITABILITY OR ITS FITNESS FOR ANY PARTICULAR PURPOSE, OR QUALIFICATION FOR ANY
PARTICULAR TRADE OR ANY OTHER MATTER CONCERNING, THE ITEMS OF EQUIPMENT. 
OBLIGOR HEREBY WAIVES ANY CLAIM (INCLUDING ANY CLAIM BASED ON STRICT OR ABSOLUTE
LIABILITY IN TORT OR INFRINGEMENT) IT MIGHT HAVE AGAINST EACH OBLIGEE, EACH
LENDER, AGENT OR SECURITY TRUSTEE FOR ANY LOSS, DAMAGE (INCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGE) OR EXPENSE CAUSED BY THE ITEMS OF EQUIPMENT OR BY
OBLIGOR’S LOSS OF USE THEREOF FOR ANY REASON WHATSOEVER.



                        7.         Security.



                        7.1.      Security Interest.  For valuable
consideration, and to secure the due payment and performance of all principal
of, Prepayment Premium, if any, and interest on the Loans and all indebtedness
and other liabilities and obligations, whether now existing or hereafter arising
(including any obligations to indemnify, reimburse or pay costs and/or expenses)
of Corporate Obligee and Obligor to Lenders arising out of or in any way
connected with the Operative Documents and all instruments, agreements and
documents executed, issued and delivered pursuant thereto (collectively, the
“Secured Obligations”):



                        (a)        Corporate Obligee has acquired the Trust
Estate subject to the Lien of Security Trustee thereon granted by Original
Obligee to Original Security Trustee under the Original Operative Documents and
in the furtherance thereof does hereby assign, convey, mortgage, pledge,
hypothecate, transfer and set over to Security Trustee, and its successors and
assigns, and grants to Security Trustee, and its successors and assigns, a first
Lien on and security interest in the following property and rights of Corporate
Obligee, except for Excepted Payments with respect thereto (collectively, the
“Equipment Collateral”):



                        (i)         the Items of Equipment;



                        (ii)        all right, title and interest of Corporate
Obligee in and to any Cross Receipt and all warranties (including, without
limitation, warranties of title, merchantability, fitness for a particular
purpose, quality and freedom from defects) and rights of recourse against
manufacturers, assemblers, sellers and others in connection with the Items of
Equipment;



                        (iii)       all right, title and interest of Corporate
Obligee in and to, but none of the obligations of Corporate Obligee under, the
Equipment Agreement, the Security Documents and the Subsidiary Equipment
Agreements and all Equipment Payments and Supplemental Payments payable under
the Equipment Agreement including installments of Equipment Payment payments and
all other sums payable thereunder;



                        (iv)       all accounts, contract rights, general
intangibles and all other property rights of any nature whatsoever arising out
of or in connection with this Agreement or the Equipment Agreement or the Items
of Equipment, including, without limitation, Equipment Payment and Supplemental
Payments and any other payments due and to become due under this Agreement or
the Equipment Agreement whether as repayments, reimbursements, contractual
obligations, indemnities, damages or otherwise;



                        (v)        all claims, rights, powers, or privileges and
remedies of Corporate Obligee under this Agreement or the Equipment Agreement;



                        (vi)       all rights of Corporate Obligee under this
Agreement or the Equipment Agreement to make determinations to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or any property which is the subject of the Equipment Agreement,
to enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action which (in the opinion of Security Trustee) may be
necessary or advisable in connection with any of the foregoing; provided,
however, Security Trustee agrees for the benefit of Corporate Obligee that so
long as no Loan Event of Default has occurred and is continuing, it will not
exercise any of the rights assigned to it under clauses (v) and (vi) of this
Section 7.1(a), other than the right to receive amounts due under the Equipment
Agreement and Section 8 of this Agreement, without the prior written consent of
Corporate Obligee;



                        (vii)      all moneys now or hereafter paid or required
to be paid to Lenders pursuant to any Operative Document; and


                        (viii)      all proceeds of the Equipment Collateral
including, without limitation, all rentals, income and profits in respect of the
Items of Equipment, whether under the Equipment Agreement or otherwise, all
credits granted by any manufacturer or vendor with respect to the return of any
Item of Equipment and the proceeds of any insurance payable with respect to the
Items of Equipment.



                        (b)        Trust Obligee has assumed the Transferred
Property subject to the Lien thereon granted by the Original Obligee to the
Original Security Trustee under the Original Operative Documents and, in
furtherance thereof, does hereby assign, conveys, mortgage, pledge, hypothecate,
transfer and set over to Security Trustee, and its successors and assigns, a
first Lien on and security interest in the following property and rights of
Trust Obligee, except for Excepted Payments with respect thereto (collectively,
the “Transferred Property Collateral”).



                                    (i)         the Transferred Property;



                                    (ii)        all right, title and interest of
Trust Obligee in and to, but none of the obligations of Trust Obligee under, the
Receivables Purchase Agreement; and



                                    (iii)all proceeds of the Transferred
Property Collateral.



                        (c)        Owner Participant does hereby assign, convey,
mortgage, pledge, hypothecate, transfer and set over to Security Trustee, and
its successors and assigns, a first Lien on a security interest in all of its
rights, title and interest in, to and under the Trust and the Trust Estate and
all proceeds thereof (the “Trust Collateral”).



                        7.2.      Consent and Agreement of Obligor.  Obligor
hereby consents to the assignments and Liens set forth in Section 7.1 hereof. 
Obligees and Security Trustee hereby instruct, and Obligor agrees, that until
further notified by Security Trustee, Obligor shall pay all amounts payable
under the Equipment Agreement other than Excepted Payments to the account of
Security Trustee maintained at Bank of Tokyo-Mitsubishi Trust Company, ABA No.
026-009-687, Account No. 97770450, F/F/C A/C# 26025906 reference:  Harman
International Payment (6-T-277) or such other account as Security Trustee may
designate in a written notice to Obligor.  If there is any disagreement between
Security Trustee and Obligees as to whether any amount is an Excepted Payment,
Obligor shall abide by Security Trustee’s determination with respect to such
amount.



                        7.3.      Further Corporate Obligee Covenants. 
Corporate Obligee covenants and agrees with Security Trustee as follows:



                        (a)        Corporate Obligee will faithfully abide by,
perform and discharge each and every obligation, covenant and agreement to be
performed by Corporate Obligee under the Operative Documents to which it is a
party, and Security Trustee shall not be responsible for any of such
obligations, covenants or agreements under any circumstances;



                        (b)        Corporate Obligee, at the cost and expense of
Obligor and at the reasonable request of Security Trustee and only when required
to enforce the rights and remedies of Lenders and Security Trustee, will appear
in and defend every action or proceeding arising under, growing out of or in any
manner connected with the Equipment Agreement or the obligations, duties or
liabilities thereunder of Corporate Obligee and Obligor;



                        (c)        if at any time during the continuance of a
Loan Default or Loan Event of Default Corporate Obligee should receive any
amounts payable by Obligor under the Equipment Agreement or any other proceeds
for or with respect to the Equipment Collateral, it will (i) hold such amounts
in trust for Security Trustee and not commingle such amounts with any other
amounts belonging to or held by Corporate Obligee, (ii) advise Security Trustee
of such receipt, and (iii) promptly forward such amounts directly to Security
Trustee;



                        (d)        upon the occurrence and continuance of any
Loan Event of Default, Corporate Obligee will immediately upon receipt of all
checks, drafts, cash or other remittances in payment of any of its accounts,
contract rights or general intangible constituting part of the Collateral, or in
payment for any Collateral sold, transferred, leased or otherwise disposed of,
or in payment or on account of its accounts, contracts, contract rights, notes,
drafts, acceptances, general intangibles, chooses in action and all other forms
of obligation relating to any of the Collateral so sold, transferred or
otherwise disposed of, deliver any such items to Security Trustee accompanied by
a remittance report in form supplied or approved by Security Trustee, such items
to be delivered to Security Trustee in the same form received, endorsed or
otherwise assigned by Corporate Obligee where necessary to permit collection of
items and, regardless of the form of such endorsement, Corporate Obligee hereby
waives presentment, demand, notice of dishonor, protest and notice of protest;
and



                        (e)        upon the written request of Security Trustee,
Corporate Obligee will provide to Security Trustee, continuation statements with
respect to the UCC financing statements filed in connection with this Agreement
against the Corporate Obligee, will file the same pursuant to Section 10.1
hereof, and promptly upon such filing will provide Security Trustee with written
evidence thereof.



                                    7.3.2    Further Trust Obligee Covenants. 
Trust Obligee covenants and agrees with Security Trustee as follows:



                        (a)        it will faithfully abide by, perform and
discharge each and every obligation, covenant and agreement to be performed by
Trust Obligee under the Operative Documents to which it is a party;



                        (b)        if at any time during the continuance of a
Loan Default or Loan Event of Default Trust Obligee should receive any amounts
payable by Obligor under the Equipment Agreement or the Receivables Purchase
Agreement or any other proceeds with respect to the Transferred Property
Collateral, it will (i) hold such amounts in trust for Security Trustee and not
commingle such amounts with any other amounts belonging to or held by Trust
Obligee, (ii) advise Security Trustee of such receipt and (iii) promptly forward
such amounts directly to Security Trustee; and



                        (c)        upon the written request of the Security
Trustee, Trust Obligee will provide to Security Trustee, continuation statements
with respect to the UCC financing statements filed in connection with this
Agreement against Trust Obligee, will file the same pursuant to Section 10.1
hereof, and promptly upon such filing will provide Security Trustee with written
evidence thereof.



                        7.4.      Further Assurances.  For each Item of
Equipment located in the United States, Germany, or England, Corporate Obligee
will, upon the written request of Security Trustee and at Obligor's expense,
make, execute, endorse, acknowledge, file and/or deliver to Security Trustee
from time to time such confirmatory assignments, conveyances, financing and
continuation statements, transfer endorsements, powers of attorney, notes,
reports and other assurances or instruments and take such further actions which
are appropriate or advisable to perfect, preserve or protect Security Trustee’s
security interest granted in the Equipment Collateral hereunder or which
Security Trustee deems necessary or advisable in order to obtain the full
benefits of the Liens created or intended to be created hereunder in the
Equipment Collateral, and will take such other actions reasonably requested by
Security Trustee to effectuate the intent of the Operative Documents.  To the
extent permitted by Applicable Law, each Obligee and Obligor authorizes Security
Trustee to file any such financing and continuation statements without the
signature of either Obligee and Obligor will pay all applicable filing fees and
related expenses.



                        7.5.      Termination.  Upon the full and final
discharge and satisfaction of the Loans and the Obligees’ obligations to Lenders
and Security Trustee under the Operative Documents, the provisions of this
Section 7 and all grants and assignments hereunder shall terminate, and all
right, title and interest of Security Trustee in and to (i) the Equipment
Collateral and the proceeds thereof shall revert to Corporate Obligee, and (ii)
the Transferred Property Collateral and the proceeds thereof shall revert to
Trust Obligee, provided in each case that the indemnification provisions hereof
shall survive the termination of this Agreement and, provided, further, that if
such discharge and satisfaction shall be made following the occurrence of a Loan
Event of Default, the foregoing discharge shall be made following satisfaction
of Obligor’s obligations under Section 21 of the Equipment Agreement.  Security
Trustee shall, at Obligor’s expense, execute and deliver any evidence of such
release as Corporate Obligee or Trust Obligee may reasonably require and furnish
to Security Trustee.



                        7.6.      Other Security.  To the extent that the
obligations of Obligees under any Operative Document are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other Person, then Security Trustee shall have the right in
its sole discretion to pursue, relinquish, subordinate, modify or take any other
action with respect thereto, without in any way modifying or affecting any of
Security Trustee’s rights and remedies hereunder.



                        7.7.      Power of Attorney.  Each Obligee irrevocably
authorizes Security Trustee and does hereby make, constitute and appoint
Security Trustee and any officer of Security Trustee, with full power of
substitution, as such Obligee’s true and lawful attorney-in-fact, with power, in
its own name or in the name of such Obligee, to endorse any notes, checks,
drafts, money orders, or other instruments of payment (including payments
payable under or in respect of any policy of insurance) in respect of the
Collateral that may come into possession of Security Trustee; to sign and
endorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; to pay or discharge Taxes, Liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and generally, to do, at Security
Trustee’s option and at Obligor’s expense, at any time, or from time to time,
all acts and things which Security Trustee deems necessary to protect, preserve
and realize upon the Collateral and Security Trustee’s security interests
therein and in order to effect the intent of the Operative Documents all as
fully and effectually as such Obligee might or could do; and each Obligee hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof.  The powers of attorney made hereunder shall be coupled with an interest
and irrevocable for the term of this Agreement and thereafter as long as any of
the obligations of Obligees under any Operative Document shall be outstanding. 
The powers conferred on Security Trustee hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon Security Trustee
to exercise any such powers.  Security Trustee shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors or employees shall be responsible
to each Obligee for any act or failure to act, except for its own gross
negligence or willful misconduct.



            7.8.      Assignment of Rights.  Obligees agree that the assignments
made herein are irrevocable and it will not, while said assignments are in
effect or thereafter until Obligees have received notice from Security Trustee
of the termination thereof, take any action as Obligees under the Equipment
Agreement or otherwise which is inconsistent with this Agreement or make any
other assignment, designation or direction inconsistent herewith and that any
assignment, designation or direction inconsistent herewith shall be void. 
Obligees and Security Trustee agree that the following are, without limitation,
rights, powers, privileges, options, and benefits assigned by Obligees
hereunder: the right to make claim for, receive, collect and receipt for (and to
apply the same to the payment of the principal of, Prepayment Premium, if any,
and interest on the Notes) all rents, income, revenues, issues, profits,
insurance proceeds, condemnation awards, payments of Casualty Loss Value and
other sums payable or receivable under the Equipment Agreement or this Agreement
or pursuant thereto, and to make all waivers and agreements, to give and receive
all notices and other instruments, and to take all action upon the happening of
an Equipment Agreement Event of Default, including the commencement, conduct and
consummation of proceedings at law or in equity as shall be permitted under any
provision of the Equipment Agreement or by law, and to do all other things which
Corporate Obligee or any owner of the Equipment is or may become entitled to do
under the Equipment Agreement.



            7.9.      Transfer of the Collateral by Lenders.  Security Trustee
or Lenders may be a transferee of the Collateral or of any part thereof or of
any interest therein at any sale thereof, whether pursuant to foreclosure or
power of sale or otherwise hereunder, and may apply upon the transfer price the
indebtedness secured hereby owing to such transfer, to the extent of such
transferee’s distributive share of the transfer price.  Any such transferee
shall, upon any such transfer, acquire title to the properties so transferred,
free of the Lien of this Agreement.



            7.10.    No Segregation of Monies; No Interest.  Any monies paid to
or retained by Security Trustee pursuant to any provision hereof and not then
required to be distributed to any party as provided in Section 7 hereof need not
be segregated in any manner except to the extent required by law, and may be
deposited under such general conditions as may be prescribed by law, and Lenders
shall not be liable for any interest thereon.



            7.11.    Distribution of Moneys.   Except as may be otherwise
provided in this Section 7 and for so long as no Loan Event of Default has
occurred and is continuing, all moneys received by Security Trustee shall be
applied in accordance with this Section 7.11:



                        7.11.1  Payments under the Equipment Agreement.  Moneys
received by Security Trustee constituting Equipment Payment under the Equipment
Agreement (including the payment of interest on any such overdue Equipment
Payment) shall be applied:



First, so much of such funds as shall be required to pay in full the aggregate
amount of (i) any interest then due on the A Loans and B Loans, pro rata,
according to their respective A Loan Term Percentages and B Loan Term
Percentages at the Overdue Rate, and (ii) the interest then due to the Lenders
on the A Loans and B Loans, pro rata, according to their respective A Loan Term
Percentages and B Loan Term Percentages at the Applicable Rate therefor;



Second, so much of such funds as shall be required to pay the Lenders in full
the aggregate amount of any principal installment then due on the A Loans and
the B Loans as set forth on Schedule 3 hereto according to their respective A
Loan Term Percentages and B Loan Term Percentages; and



Third, the balance, if any, of such payment remaining thereafter shall be
distributed to Corporate Obligee or its designee.



            7.11.2  Payments in Respect of an Event of Loss.  Moneys received by
Security Trustee constituting Casualty Loss Value (including any insurance
proceeds or condemnation awards in respect of the subject Event of Loss which
are payable to Security Trustee pursuant to the provisions of the Equipment
Agreement) shall be applied first, to the prepayment of the A Loans and B Loans,
pro rata, required by Section 5.7.1 hereof, and second, the balance of any such
moneys shall be distributed to Corporate Obligee or its designee.  Corporate
Obligee shall apply, and there shall become due and payable on the Casualty Loss
Value Payment Date for such Item, the Equity Component with respect to such Item
of Equipment and all accrued and unpaid amounts set forth in Section 25.1(c) of
the Equipment Agreement.



            7.11.3  Payments in Respect of Transfers and Sales of Equipment. 
Moneys received by Security Trustee constituting payment by Obligor of (a) the
Unamortized Debt Balance of any Item of Equipment pursuant to Section 25.2 or
25.4 of the Equipment Agreement shall be applied to the prepayment of the A
Loans and B Loans as required by Section 5.7.2 hereof.



            7.11.4  Payment upon Final Disposition of the Items of Equipment. 
Moneys received by Security Trustee constituting proceeds of the sale of any
Item of Equipment to a third party pursuant to Section 25.3 of the Equipment
Agreement, plus moneys received by Security Trustee constituting any Deficiency
with respect to such Item of Equipment shall be applied first, to the prepayment
of the Notes required by Section 5.7.3 hereof, and second, the balance of any
such moneys shall be distributed to Corporate Obligee or its designee.



            7.12.    Payments after a Loan Event of Default.  All payments
received and all amounts held or realized by Security Trustee (including any
amounts realized by Security Trustee from the exercise of any remedies) during
the continuance of any Loan Event of Default, and all payments or amounts then
held or thereafter received by Security Trustee hereunder or under the Operative
Documents, shall, so long as such Loan Event of Default continues and shall not
have been waived in writing by Lenders, be applied forthwith by Security Trustee
in the following order or priority:



First, so much of such payments or amounts held or realized by Security Trustee
as shall be required to reimburse Security Trustee for any expenses not
reimbursed by Obligees in connection with the collection or distribution of such
amounts held or realized by Security Trustee or in connection with the expenses
incurred in enforcing its remedies hereunder and preserving the Collateral
including, without limitation, those expenses contemplated under Section 10.1
hereof, shall be retained by Security Trustee;



Second, so much of such payments or amounts as shall be required to pay Lenders,
Security Trustee and Agent the amounts payable to Lenders, Security Trustee and
Agent pursuant to the provisions of any indemnification provisions of this
Agreement shall be distributed to Lenders, Security Trustee and Agent;



Third, so much of such payments or amounts remaining as shall be required to pay
(i) any accrued but unpaid interest on the A Loans and the B Loans at the
Overdue Rate to the date of distribution, pro rata, then (ii) any accrued but
unpaid interest on the A Loans and the B Loans at the Applicable Debt Rate to
the date of distribution, pro rata, according to the respective A Loan Term
Percentages and the B Loan Term Percentages of the relevant Lenders then (iii)
the Prepayment Premium payable upon any principal amount paid on the A Loans and
the B Loans following acceleration, pro rata, according to the respective A Loan
Term Percentages and the B Loan Term Percentages of the relevant Lenders, and
then (iv) all of the unpaid principal amount of the A Loans and the B Loans and
all other amounts due to the Lenders under the Operative Documents shall be
distributed to the Lenders, pro rata, according to the respective A Loan Term
Percentages and the B Loan Term Percentages of the relevant Lenders; and



Fourth, the balance, if any, of such payments or amounts remaining thereafter
shall be distributed to Corporate Obligee or its designee, which amounts are to
be applied to (i) the outstanding Equity Component, and (ii) all accrued and
unpaid amounts set forth in Section 25.1(c) of the Equipment Agreement.



                        7.13.    Application of Certain Other Payments.  Any
payments received by Lenders for which provision as to the application thereof
is made in the Operative Documents but not elsewhere in this Agreement shall be
applied forthwith to the purpose for which such payment was made in accordance
with the terms of the Operative Documents.



                        7.14.    Other Payments.  Except as otherwise provided
in Sections 7.12 and 7.15 hereof, (a) any payments received by Security Trustee
for which no provision as to the application thereof is made in the Operative
Documents, or elsewhere in this Section 7, and (b) all payments received and
amounts realized by Security Trustee with respect to the Collateral (including,
without limitation, all amounts realized upon the sale, release or other
disposition of the Collateral upon foreclosure of this Agreement), to the extent
received or realized at any time after payment in full of the principal of,
Prepayment Premium, if any, and interest on the Loans, as well as any other
amounts remaining as part of the Collateral after payment in full of the
principal of and interest on the Loans and all other amounts due Lenders
hereunder and under any other Loan Document, shall in each case be distributed
forthwith by Security Trustee in the following order of priority:



First, in the manner provided in clause “First” of Section 7.12 hereof;



Second, in the manner provided in clause “Second” of Section 7.12 hereof; and



Third, in the manner provided in clause “Fourth” of Section 7.12 hereof.



            7.15.    Retention of Amounts by Security Trustee .  Except as
otherwise provided in Section 7.12 hereof, if at the time of receipt by Security
Trustee of any payment or amount which would otherwise be distributable to
Corporate Obligee, there shall have occurred and be continuing a Loan Default or
a Loan Event of Default, Security Trustee shall not distribute any such amount
to Corporate Obligee or its designee and shall hold it as security for the
Secured Obligations until such time as there shall not be continuing such Loan
Default or Loan Event of Default.



                        7.16.    [Reserved.]



                        8.         Indemnities and Yield Protection.



                        8.1.      Obligor General Indemnification.  Obligor
hereby assumes liability for, and does hereby agree to indemnify, protect, save,
defend, and hold harmless each Obligor Indemnified Person on an After‑Tax Basis
from and against any and all obligations, fees, liabilities, losses, damages,
penalties, claims, demands, actions, suits, judgments, costs and expenses,
including reasonable legal fees and expenses, of every kind and nature
whatsoever, imposed on, incurred by, or asserted against such Obligor
Indemnified Person (collectively, “Losses”), which is not directly and primarily
caused by the gross negligence or willful misconduct of such Obligor Indemnified
Person and which relates in any way to or arises in any way out of (a) the
manufacture, construction, ordering, transfer, acceptance or rejection,
ownership, transfer of ownership, titling or retitling, registration or
reregistration, delivery, leasing, subleasing, appraisal, possession, use,
operation, maintenance, storage, removal, return, repossession, mortgaging,
granting of any interest in, transfer of title to, acquisition, sale or other
application or disposition, disposition of licensing, documentation, of the
Items of Equipment or any Item of Equipment, or any part thereof, including,
without limitation, any of such as may arise from (i) loss or damage to any
property or death or injury to any Persons, (ii) patent or latent defects in the
Items of Equipment (whether or not discoverable by Obligor or any Obligor
Indemnified Person), (iii) any claims based on strict liability in tort or
negligence, (iv) any claims related to the release of any substance into the
environment and (v) any claims based on patent, trademark, trade name or
copyright infringement or (b) the Operative Documents or the transactions
contemplated hereby or thereby other than Losses primarily caused by such
Obligor Indemnified Person’s breach under the Operative Documents provided such
breach is not caused by a breach or default by Obligor under the Operative
Documents, or (c) any failure on the part of Obligor to perform or comply with
any of the terms of the Equipment Agreement or any other Operative Document to
which it is a party or instrument referred to or contemplated hereby or
thereby.  With respect to any Obligor Indemnified Person this indemnification
shall not include any matters for which such Obligor Indemnified Person is
indemnified under Section 8.2 or which are excluded from Obligor’s indemnity
obligation thereunder.  Obligor shall give each Obligor Indemnified Person
prompt notice of any occurrence, event or condition known to Obligor as a
consequence of which any Obligor Indemnified Person may be entitled to
indemnification hereunder, except only that Obligor shall not be required
pursuant to this Section 8.1 to indemnify any Obligor Indemnified Person for any
liability relating to the Items of Equipment arising out of acts or events which
occur after return of the Items of Equipment to Corporate Obligee (and
expiration of any storage period) pursuant to Section 6 of the Equipment
Agreement (other than a return pursuant to Section 21 of the Equipment
Agreement) or which occur after a sale to a third party pursuant to Section 25.3
of the Equipment Agreement.  Unless Obligor is contesting any such claim
specified in clause (a) hereof in a manner reasonably satisfactory to the
affected Obligor Indemnified Person, Obligor shall forthwith upon demand of any
such Obligor Indemnified Person reimburse such Obligor Indemnified Person for
amounts expended by it in connection with any of the foregoing or pay such
amounts directly.  Obligor shall be subrogated to an Obligor Indemnified
Person’s rights in any matter with respect to which Obligor has actually
reimbursed such Obligor Indemnified Person for amounts expended by it or has
actually paid such amounts directly pursuant to this Section 8.1.  In case any
claim, action, suit or proceeding is made or brought against any Obligor
Indemnified Person in connection with any claim indemnified against hereunder,
such Obligor Indemnified Person will, promptly after receipt of notice of such
claim or the commencement of such action, suit or proceeding, notify Obligor
thereof, enclosing a copy of all papers served upon such Obligor Indemnified
Person, but failure to give such notice or to enclose such papers shall not
relieve Obligor from any liability hereunder unless such failure materially and
adversely affects Obligor’s defense of such claim resulting in an increase in
liability of Obligor in respect of such claim or preventing it from reducing
liability therefor, in which case Obligor shall not be required to indemnify
such Obligor Indemnified Person for the amount by which such liability was
increased or not reduced for failure to give such notice.  Obligor may, and upon
such Obligor Indemnified Person’s request will, at Obligor’s expense, resist and
defend such claim, action, suit or proceeding, or cause the same to be resisted
or defended by counsel selected by Obligor and reasonably satisfactory to such
Obligor Indemnified Person and in the event of any failure by Obligor to satisfy
its obligations under this Section, Obligor shall pay all reasonable costs and
expenses (including, without limitation, attorney’s fees and expenses) incurred
by such Obligor Indemnified Person in connection with such action, suit or
proceeding.  The provisions of this Section 8.1, and the obligations of Obligor
under this Section 8.1, shall apply from the date of the execution of the
Equipment Agreement notwithstanding that the Term may not have commenced with
respect to any Item of Equipment, and shall survive and continue in full force
and effect notwithstanding the expiration or earlier termination of the
Equipment Agreement in whole or in part, including the expiration of termination
of the Term with respect to any Item of Equipment, and are expressly made for
the benefit of, and shall be enforceable by, each Obligor Indemnified Person.



                        8.2.      Obligor General Tax Indemnity.  Except as
provided in Section 6.8 hereof, Obligor agrees to pay, defend and indemnify and
hold Obligees, Trust Company, Lenders, Agent, Security Trustee and Owner
Participant and their respective Affiliates, successors and assigns (including
any consolidated or combined group of which any such Person is a member) (each a
“Tax Indemnitee”) harmless on an After-Tax Basis from any and all Federal,
state, local and foreign taxes, fees, withholdings, levies, imposts, duties,
assessments and charges of any kind and nature whatsoever, together with any
penalties, fines or interest thereon (herein called “Taxes”) howsoever imposed,
whether levied or imposed upon or asserted against a Tax Indemnitee, Obligor,
any Item of Equipment, or any part thereof, by any federal, state or local
government or taxing authority in the United States, or by any taxing authority
of a foreign country or subdivision thereof, upon or with respect to (a) the
Items of Equipment, any Item of Equipment or any part thereof, (b) the
manufacture, construction, ordering, transfer, ownership, transfer of ownership,
titling or retitling, registration or reregistration, delivery, leasing,
subleasing, possession, use, operation, maintenance, storage, removal, return,
mortgaging, granting of any interest in, transfers of title to, acquisition,
sale or other disposal of licensing, documentation, repossession, sale or other
application or disposition of the Items of Equipment, any Item of Equipment or
any part thereof, (c) the revenues, rent, receipts or earnings arising from any
Item of Equipment or any part thereof, (d) the Equipment Agreement, the
Equipment Payment and/or Supplemental Payments payable by Obligor hereunder or
under the Equipment Agreement or any payment made to Lenders by either Obligee,
Obligor, Owner Participant or Trust Company pursuant to the Operative Documents,
or (e) otherwise in respect of the Operative Documents or any thereof or any
transaction or transactions contemplated hereby or thereby; provided, however,
that the foregoing indemnity shall not apply with respect to any Tax Indemnitee
to (i) Taxes based upon or measured by such Tax Indemnitee’s net income, gross
income, gross receipts (except gross income and gross receipts Taxes expressly
imposed in lieu of overall sales Taxes), capital, net worth, excess profits or
items of tax preference, including minimum and alternative minimum Taxes imposed
by any United Sates federal, state or local taxing authority (but such Taxes
shall not be excluded from indemnification in the case of state and local taxes
only, imposed due to the location or presence of the Items of Equipment, the
presence, activities or place of business or organization of Obligor (or any
person claiming or taking possession of the Items of Equipment from or through
Obligor) in the taxing jurisdiction imposing such Tax, or any payments being
made from such jurisdiction or as contemplated by Section 25.3.2 of the
Equipment Agreement) (“Income Taxes”), (ii) Taxes imposed on a Tax Indemnitee,
including, without limitation, sales and transfer Taxes, that result from any
voluntary or involuntary transfer by such Tax Indemnitee of any interest in the
Items of Equipment or in any other Tax Indemnitee or any portion of any of the
foregoing or any interest arising out of the Equipment Agreement and Operative
Documents unless such transfer shall have occurred in connection with, or as a
result of, Obligees’ acquisition of an Item of Equipment following the
acquisition by Corporate Obligee of the Original Equipment in accordance with
the Assumption and Revocation Agreement and the Original Trust Purchase
Agreement or an Equipment Agreement Event of Default or exercise of a transfer
option or sale to a third party pursuant to Section 25.3.2 of the Equipment
Agreement, (iii) Taxes imposed on a Tax Indemnitee by any jurisdiction as a
result of a situs of organization of such Tax Indemnitee or such Tax
Indemnitee’s engaging in activities in such jurisdiction unrelated to the
transactions contemplated by the Operative Documents and not as a result of the
presence of the Items of Equipment, Obligor, any Tax Indemnitee other than such
Tax Indemnitee in, or any payments being made from, or the registration, filing
or enforcement of any document or charge contemplated or necessitated by the
Operative Documents, in such jurisdiction, (iv) Taxes imposed on a Tax
Indemnitee that result from any willful misconduct or gross negligence of such
Tax Indemnitee, (v) except where there exists an Equipment Agreement Event of
Default, Taxes that are attributable to any period beginning or circumstances
occurring after the expiration or earlier termination of the Equipment Agreement
other than with respect to a sale to a third partypursuant to Section 25.3.2 of
the Equipment Agreement, and other than the payment of any amount after such
date that has accrued on or prior to such date, and any interest thereon, (vi)
Taxes that are based on or measured by fees or compensation for services
rendered by Obligees but not including interest, (vii) Taxes imposed by a taxing
authority of a foreign country orsubdivision thereof not by reason of the
location or presence of the Items of Equipment, Obligor, in such jurisdiction or
payments being made from such jurisdiction or the registration, filing or
enforcement of any document or charge contemplated or necessitated by the
Operative Documents in such jurisdiction, (viii) Taxes, including, without
limitation, any excise Taxes or other impositions or penalties, payable as a
result of such Tax Indemnitee’s participation in the transactions contemplated
by the Operative Documents being deemed to result in a “prohibitedtransaction”
by any party to the Equipment Agreement within the meaning of Section 406 of
ERISA or Section 4975 of the Code due to such Tax Indemnitee’s violation of its
representation set forth in section 2, (ix) Taxes imposed on a transferee Tax
Indemnitee in excess of the amount of such Taxes that would have been imposed on
the transferor had there not been a transfer by a Tax Indemnitee after the
Closing Date of an interest in the Items of Equipment or in any other Tax
Indemnitee or any portion of the foregoing or any interest arising under any
Operative Document (except to the extent such excess Taxes are imposed as a
result of a change in Applicable Law after the date of such transfer) unless
such transfer shall have occurred in connection with, or as a result of, an
Equipment Agreement Event of Default or exercise of a transfer option or a sale
to a third party pursuant to Section 25.3.2 of the Equipment Agreement, provided
that this exclusion shall not be read to prevent any payment pursuant to this
Section 8.2 being made on an After-Tax Basis, and (x) Taxes imposed on a Tax
Indemnitee resulting from (a) the existence of any Liens created by such Tax
Indemnitee (other than Permitted Liens), or (b) any inaccuracy of any
representation, or breach of any warranty or covenant by such Tax Indemnitee,
unless such violation or breach is a result of a breach by Obligor of any of its
obligations under any Operative Document. Obligor will promptly notify Obligees
and each TaxIndemnitee of all reports or returns required to be made by it with
respect to any tax or other imposition with respect to which Obligor is required
to indemnify hereunder, and will promptly provide each Tax Indemnitee with all
information necessary for the making and timely filing of such reports or
returns by it.  If a Tax Indemnitee requests that any such reports or returns be
prepared and filed by Obligor, Obligor will prepare and file the same if
permitted by Applicable Law to file the same, and if not so permitted, Obligor
shall prepare such reports or returns for signature and shall forward the same,
together with immediately available funds for payment of any Tax due, at least
ten (10) days in advance of the date such payment is to be made.  Upon written
request, Obligor shall furnish each Tax Indemnitee with copies of all paid
receipts or other appropriate evidence of payment for all Taxes paid by Obligor
pursuant to this Section 8.2.  Each Tax Indemnitee shall furnish Obligor with
copies of any written requests for information received by it from any taxing
authority relating to any Tax with respect to which Obligor is required to
indemnify hereunder, and if a written claim is made against a Tax Indemnitee for
any such Tax with respect to which Obligor is liable for a payment or indemnity
hereunder, Obligees or such Tax Indemnitee shall give Obligor notice in writing
of such claim. Each such Tax Indemnitee will use its best efforts to inform
Obligor of any potential claims ofwhich it hasnotice.  Obligor may, at its sole
cost and expense, either in its own name (other than with respectto Income
Taxes) or in the name of the Tax Indemnitee, contest the validity, applicability
or amount of such Tax, by (i) resisting payment thereof if practicable, unless
payment is required to avoid risk of the sale or forfeiture of, or the creation
of a Lien on, the Items of Equipment to which such contest relates, (ii) not
paying the same except under protest, if protest is necessary, or (iii) if the
payment is made, using reasonable efforts to obtain a refund thereof in
appropriateadministrative and judicial proceedings; provided, however, that such
contest shall be permitted only if no Equipment Agreement Event of Default has
occurred and is continuing hereunder, andonly if and to the extent that such
contest is being diligently prosecuted by Obligor by appropriate legal or
administrative proceedings, and the action to be taken in connection with such
contest (a) will not result in the sale, forfeiture or loss of, or the creation
of a Lien on, the Items of Equipment to which such contest relates or Obligees’
title thereto or any Tax Indemnitee interest therein, (b) is only with respect
to any issue or Tax that is the subject of the indemnity provided in this
Section 8.2, (c) Obligor shall have provided such Tax Indemnitee with an opinion
of tax counsel reasonably satisfactory to such Tax Indemnitee, that such a
contest has a reasonable basis, and (d) Obligor shall have acknowledged in
writing its obligationto indemnify such Tax Indemnitee in the event the contest
is unsuccessful (but such acknowledgment shall be of no force and effect if the
resolution of such contest is on a basis that clearly demonstrates that Obligor
is not liable for such indemnity); provided that a Tax Indemnitee may assert
control of the conduct of a contest which the Obligor has a right to control
hereunder if the Tax Indemnitee provides written notice to Obligor that it
wishes to conduct such contest and that it fully and irrevocably releases
Obligor from its indemnification obligations for the Tax (or Taxes) that is (or
are) the subject of such contest and all otherwise indemnifiable amounts related
thereto; provided further that Obligor can eliminate its obligations to cover
the costs and expenses of any contest by irrevocably paying the amount of such
Taxes.  If a Tax Indemnitee has received a refund of any amount paid by Obligor
pursuant to this Section 8.2, such Tax Indemnitee shall pay to Obligor the
amount of such refund, together with the amount of any interest actually
received by such Tax Indemnitee on account of such refund net of any actual loss
incurred by such Tax Indemnitee resulting from the circumstances relating to
such payments.  Each Tax Indemnitee shall have sole control over the positions
taken with respect to its tax returns, filings and proceedings except with
respect to Tax filings and proceedings that are otherwise provided for in this
Section 8.2.  All of the indemnities contained in this Section 8.2are expressly
made for the benefit of, and shall be enforceable by each Tax Indemnitee.  Each
Tax Indemnitee shall determine the allocation of any tax credit, tax savings,
refund or other benefit and any related detriment resulting from any Tax
indemnified hereunder, or from any indemnity payment hereunder, in its sole
discretion and shall not be obligated to disclose its tax returns and related
materials to any Person, other than any court or governmental agency if required
in any contest, undertaken pursuant to this Section 8.2 hereof, of the
imposition of any Tax indemnified hereunder, and the positions of each Tax
Indemnitee in its tax returns, filings and proceedings shall be within its sole
control except with respect to Tax filings and proceedings that are otherwise
provided for in this Section 8.2.  Notwithstanding anything in the foregoing to
the contrary, Obligor hereby agrees that all tax reports and returns of Owner
Participant will be treated in a responsible manner and their confidentiality
maintained.  If Obligor pays any Tax to or on behalf of any Tax Indemnitee for
which the Obligor has no indemnity obligation pursuant to this Section 8.2 (or
otherwise pursuant to the Operative Documents), the Tax Indemnitee upon whom, or
with respect to which, such Tax was imposed, and for which the Obligor has no
indemnity obligation, shall, within ten (10) days of writtenrequest therefor by
Obligor, pay to Obligor the amount of Tax so paid, with interest at the
Applicable Debt Rate from the date of payment of such Tax.



                        8.3.      [Intentionally Deleted.]



                        8.4.      [Reserved]



                        8.5.      Increased Costs.  In the event any Affected
Person shall have reasonably determined that any Regulatory Change (as
hereinafter defined) shall (a) subject such Affected Person to any tax of any
kind whatsoever as a result of this Agreement or any Operative Document or its
interest therein or as a result of its commitments hereunder or thereunder or
its liquidity or other commitment to any Obligee or any Lender as a result of
this Agreement or any Operative Document or its interest therein (any such
commitment or commitments, individually or collectively, an “Affected Person
Commitment”), or change the basis of taxation of payments as a result thereof
(except for Taxes for which Obligor indemnifies Lenders under Section 8.2
hereof); or (b) impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances under this Agreement or any
Operative Documents, loans or other extensions of credit by, or any other
acquisition of funds by, such Affected Person, and the result of any of the
foregoing is to increase the cost to such Affected Person, by an amount which
such Affected Person reasonably determines in good faith to be material, of
maintaining its interest in this Agreement, the Notes or any Operative Document
or to reduce any amount receivable in respect thereof, then in any  such case,
after submission by such Affected Person to Obligor of a written request
therefor specifying the nature and amount of such cost in reasonable detail
Obligor shall pay to such Affected Person any additional amounts necessary to
compensate such Affected Person for such increased cost or reduced amount
receivable, together with interest on each such amount from the day which is
five (5) Business Days after the date such request for compensation under this
Section 8.5 is received by the Obligor until payment in full thereof (after as
well as before judgment) at the Applicable Debt Rate in effect from time to
time.  In the event that any Affected Person shall have determined that any
Regulatory Change regarding capital adequacy has the effect of reducing the rate
of return on such Affected Person's capital or on the capital of any entity
controlling such Affected Person as a result of its obligations hereunder or
under any liquidity or credit support agreement or under any Operative Document
or its maintenance of its Affected Person Commitment or its interest in this
Agreement, the Notes or any Operative Document to a level below that which such
Affected Person or such entity could have achieved but for such Regulatory
Change (taking into consideration such Affected Person's or such entity's
policies with respect to capital adequacy) by an amount reasonably determined in
good faith by such Affected Person to be material, then, from time to time,
after submission by such Affected Person to Obligor of such written request
therefor specifying the nature and amount of such cost in reasonable detail,
Obligor shall pay to such Affected Person such additional amount or amounts as
will compensate such Affected Person for such reduction, together with interest
on each such amount from the day which is five (5) Business Days after the date
such request for compensation under this Section (b) is received by Obligor
until payment in full thereof (after as well as before judgment) at the
Applicable Debt Rate in effect from time to time.  It shall be a condition to
the right of an Affected Person to receive any compensation under this Section
8.5 that it use its reasonable efforts to reduce or eliminate any claim for such
compensation, including but not limited to designating a different investing
office for its interest in this Agreement, the Notes or the Operative Documents,
if such designation will avoid the need for, or reduce the amount of any
increased amounts referred to in this Section 8.5 and will not in the reasonable
opinion of such Affected Person, be unlawful or otherwise disadvantageous to
such Affected Person or inconsistent with its policies or result in an
unreimbursed cost or expense to such Affected Person or in an increase in the
aggregate amounts payable under this Section 8.5.  Each Affected Person claiming
any increased amounts described in this Section 8.5 will furnish to Obligor and
Agent together with its request for compensation a certificate prepared in good
faith setting forth the basis and the calculation of the amount (in reasonable
detail) of each request by such Affected Person for any such increased amounts
referred to in this Section 8.5.  Failure on the part of any Affected Person to
demand compensation for any amount pursuant to this Section 8.5 with respect to
any period shall not constitute a waiver of such Affected Person’s right to
demand compensation with respect to such period.  For purposes of this Section
8.5, “Regulatory Change” shall mean as to each Affected Person, any change
occurring after the date of the execution and delivery of this Agreement in any
(or the adoption after such date of any new) (a) United States Federal or state
law or foreign law applicable to such Affected Person; or (b) regulation,
interpretation, directive, guideline or request (whether or not having the force
of law) applicable to such Affected Person of any court or other judicial
authority, or any entity which is exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to the government of any
nation or any state or other political subdivision thereof and which is charged
with the interpretation or administration of any law referred to in clause (a)
or of any fiscal, monetary or other authority or central bank having
jurisdiction over such Affected Person.



                        8.6.      Illegality.  Notwithstanding any other
provision of this Agreement or the other Operative Documents to the contrary, if
it becomes unlawful or contrary to an official directive of a Governmental
Entity, any Applicable Law, or any interpretation, directive or request or
change therein, or change in the administration or enforcement thereof after the
date hereof for any Lender to honor any obligation to maintain any Loan funded
by Dollar borrowings on the London interbank market or if for any reason any
Lender is unable to borrow Dollars on the London interbank market (in either
case, an “Illegality Event”, and any Loan affected thereby, an “Illegal Loan”)
then  (a) Lenders shall promptly notify Agent, Obligees and Obligor thereof,
(b)  if such Illegality Event can be avoided without incurring any consequences
which are, in the sole judgment of such Lender, adverse to such Lender, then
such Lender shall make reasonable, good faith efforts consistent with its
internal policy to effect such avoidance, (c) if, notwithstanding such Lender’s
efforts in accordance with clause (b) hereof, any Loan remains an Illegal Loan,
then, at the time specified for such in the notice given in accordance with
clause (a) above, the interest rate on any such Illegal Loan shall be
automatically converted to the Alternate Rate and (d) all Loans made after such
Illegality Event shall accrue interest at the Alternate Rate.  Obligor shall
compensate such Lender, upon such Lender’s written request, for all reasonable
losses, expenses and liabilities incurred which such Lender may sustain as a
result of the conversion or any payment of any Illegal Loan on a date other than
a Payment Date.



                        8.7.      Survival.  All obligations provided for in
this Section 8 shall survive the sale of any Item of Equipment, any termination
of the Equipment Agreement, the termination of this Agreement, and the payment
in full of the Notes.  Further, all obligations provided for in Section 8 of the
Original Participation Agreement shall survive the amendment and restatement of
the Original Operative Documents, as such amendment and restatement is evidenced
by this Agreement and the other Operative Documents.



                        9.         Agency.



                        9.1.      Authorization and Action.  Lenders hereby
appoint and authorize Agent and Security Trustee to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent or Security Trustee by the terms hereof and
thereof, respectively, together with such powers as are reasonably incidental
thereto.  As to any matters not expressly provided for by a Loan Document
(including enforcement or collection of the Notes), neither Agent nor Security
Trustee shall be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders and such instructions shall be binding upon Lenders; provided, however,
that neither Agent nor Security Trustee shall be required to take any action
which exposes it to personal liability or which is contrary to any Loan Document
or Applicable Law.  Each Agent and Security Trustee agrees to give to Lenders
prompt notice of each notice given to it by Obligees pursuant to the terms of
this Agreement.  Agent may, with the prior consent of the Majority Lenders,
agree to any waiver or amendment of the Operative Documents or to give any
consent or exercise any remedies thereunder on behalf of Lenders; provided,
however, neither Agent nor Security Trustee will, without the prior consent of
all Lenders, agree to any waiver or amendment that would (i) postpone the time
or times for payment of any amount payable under the Equipment Agreement or the
principal of or interest on any Loan, (ii) reduce any amount payable under the
Equipment Agreement or the principal amount of any Loan or reduce the rate of
interest on any Loan, or (iii) prior to the payment in full of the Secured
Obligations, release any of the Collateral from the Lien created by the Loan
Documents, other than in accordance with the terms thereof.  Each of Agent and
Security Trustee shall pursue its remedies under the Loan Documents during the
continuance of a Loan Event of Default in accordance with the instructions of
the Majority Lenders.



                        9.2       Limitation on Liability; Agent’s Reliance,
etc.  Neither Agent nor Security Trustee nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted by it or
them under or in connection with any Loan Document, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, each of Agent and Security Trustee (i) may consult with legal
counsel (including counsel for Obligor), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted in good faith by it in accordance with the advice of such counsel,
accountants or experts, (ii) makes no warranty or representation to Lenders and
shall not be responsible to Lenders for any statements, warranties or
representations made in or in connection with any Loan Document, (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Loan Document on the part of
Obligor or to inspect the property (including the books and records) of Obligor,
(iv) shall not be responsible to Lenders for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant thereto, and (v) shall
incur no liability under or in respect of any Loan Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
fax, telegram, cable or telex) believed by it to be genuine and signed or sent
by the proper party or parties.



                        9.3       Rights.  With respect to any Loans made by it
and any Note issued to it as a Lender under the Operative Documents, Agent and
Security Trustee shall have the same rights and powers under each Loan Document
as any other Lender and may exercise the same as though it were not an agent
hereunder; Agent and Security Trustee and their respective Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, Obligees or Obligor, any of its
subsidiaries and any Person who may do business with or own securities of
Obligees or Obligor or any such subsidiary, all as if Agent were not an agent
hereunder and without any duty to account therefor to Lenders.



                        9.4       Credit Decision.  Lenders acknowledge that
they have, independently and without reliance upon Agent or Security Trustee and
based on the financial statements of Obligees and Obligor and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Lenders also acknowledge
that they will, independently and without reliance upon Agent or Security
Trustee and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Operative Documents.



                        9.5       Indemnification.  Each Lender agrees to
indemnify Agent and Security Trustee (to the extent not reimbursed by Obligees
or Obligor), (and if there are multiple Lenders, each Lender agrees to do so
ratably according to the respective principal amounts of the Notes then held by
it), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent or Security Trustee in any way relating or arising out of any Loan
Document, any Item of Equipment or any appraisal of the Equipment or any action
taken or omitted by Agent or Security Trustee under any Loan Document, any Item
of Equipment or with respect to any appraisal of the Equipment; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Agent or
Security Trustee seeking such indemnity.  Without limitation of the foregoing,
each Lender agrees to reimburse Agent promptly upon demand for out-of-pocket
expenses (including counsel fees) incurred by Agent or Security Trustee in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, any Loan Document, to the extent that Agent is not
reimbursed for such expenses by Obligees or Obligor.



                        9.6.      Successor Agent.  Agent or Security Trustee
may resign at any time by giving at least 15 days written notice thereof to each
Lender and to Obligees, and Agent or Security Trustee may be removed at any time
with or without cause by the Majority Lenders.  Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor Agent
or Security Trustee.  If no successor Agent or Security Trustee shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after any such resignation of removal, the retiring Agent or
Security Trustee may, on behalf of Lenders, appoint a successor Agent or
Security Trustee, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $100,000,000.  Upon the acceptance of any
appointment as Agent or Security Trustee hereunder by a successor Agent or
Security Trustee, such successor Agent or Security Trustee shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent or Security Trustee, and the obligations under each Loan
Document.



                        9.7.      Holder List; Ownership of Notes.  Agent shall
preserve in as current a form as is reasonably practicable the most recent list
available to it of the names and addresses of the holders of the Notes, which
list shall be available to Obligees or their representative for inspection. 
Ownership of the Notes shall be proved by the note register kept by Agent. 
Prior to due presentment for registration of transfer of any Note, Agent and
Obligees may deem and treat the Person in whose name any Note is registered as
the absolute owner of such Note for the purpose of receiving payment of
principal of, and Prepayment Premium, if any, and interest on such Note and for
all other purposes whatsoever, whether or not such Note is overdue, and neither
Agent nor Obligees shall be affected by any notice to the contrary.



                        10.       Miscellaneous.



                        10.1     Expenses and Recording.  Obligor shall
reimburse each Obligee, Trust Company, Owner Participant, each Lender, Agent and
Security Trustee for all reasonable costs and expenses in connection with the
preparation, execution and delivery of the Operative Documents and the
consummation of the transactions contemplated thereby, and without limiting the
generality of Obligor’s undertaking to do so, Obligor shall pay the reasonable
fees and expenses (initial and ongoing) of Trust Company for serving as Obligees
and shall reimburse Trust Company, Lenders, Owner Participant, Agent and
Security Trustee for all of their respective costs and expenses (including,
without limitation, reasonable counsel fees and disbursements) in connection
with the preparation, execution and delivery of and the consummation of the
transactions contemplated thereby and the costs and expenses in connection with
the preparation and filing of Obligee’s tax returns; provided, however, Obligor
shall have no obligation to reimburse the above Persons for costs and expenses
in the negotiation, preparation and execution of Operative Documents negotiated,
prepared and executed after the Restructuring Date unless otherwise required
under this Agreement or such Operative Documents relate to or arise out of an
Equipment Agreement Event of Default.  Obligor shall also pay the reasonable
fees and disbursements of special counsel to Corporate Obligee, special counsel
to Trust Obligee and special counsel to Agent, Security Trustee and Lenders in
connection with any amendments, waivers or consents requested by Obligor under
the Equipment Agreement.  Upon the occurrence and during the continuance of any
Equipment Agreement Default or Equipment Agreement Event of Default, Obligor
will also pay or reimburse each Lender, Agent, Security Trustee and each Obligee
for reasonable costs and expenses of counsel and of financial advisors as shall
have been selected by such Obligee or such Lender, Agent or Security Trustee to
assist such Obligee and such Lender in connection with such Equipment Agreement
Defaults or Equipment Agreement Events of Default.  Obligor, at its own expense,
will further cause the Equipment Agreement, the Loan Documents and/or
appropriate financing statements or continuation statements to be filed and
recorded and, from time to time when required, refiled and re-recorded, in
accordance with Applicable Law in any jurisdiction in which Obligor or any Item
of Equipment is located recognizing Corporate Obligee’s, any Lender’s or
Security Trustee’s interest in the Equipment Agreement and in the Items of
Equipment as a security interest and in any other jurisdiction where filing
shall be reasonably requested by Corporate Obligee, such Lender or Security
Trustee for the purpose of proper protection, to the satisfaction of counsel for
Corporate Obligee, such Lender or Security Trustee, of its interests and rights
under the Equipment Agreement, or the Loan Documents for the purpose of carrying
out the intention of the Equipment Agreement and the Loan Documents. Obligor in
addition will from time to time do and perform any other act and will execute,
acknowledge, deliver, file, register, record (and will refile, reregister,
deposit and redeposit or rerecord whenever required) any and all further
instruments reasonably requested by Corporate Obligee, any Lender or Security
Trustee for the purpose of proper protection, to its satisfaction, of Corporate
Obligee’s, Lenders’ or Security Trustee’s interests in the Items of Equipment,
or for the purpose of carrying out the intention of the Equipment Agreement or
the Loan Documents; and Obligor will promptly furnish to Corporate Obligee, any
Lender or Security Trustee which shall have requested the same evidence of all
such filing, registering, depositing or recording.



                        10.2     Modification.  Except as otherwise expressly
provided and subject to the rights assigned by Obligor, Corporate Obligee and
Trust Obligee to Security Trustee hereunder, none of this Agreement, the Notes,
the Equipment Agreement, the Receivables Purchase Agreement, the Trust Agreement
nor the Security Documents nor any terms hereof or thereof may be amended,
supplemented, waived or modified without the written agreement and consent of
the parties thereto, Obligor, each Lender, Corporate Obligee and Trustee
Obligee, provided that where the consent of any Lender is required, such consent
(except as provided below) may be given by Agent acting on behalf of Majority
Lenders, and any such consent shall be binding on all Lenders, provided further,
that no such amendment, modification, waiver or supplement shall, (i) without
the consent of a Lender (A) extend the final scheduled maturity of such Lender’s
A Loan or B Loan, as the case may be, or reduce the rate or extend the time of
payment of interest thereon, or reduce the principal amount thereof (except to
the extent repaid in cash), (B) release all or substantially all of Security
Trustee’s interest in the Collateral (except as expressly provided herein), (C)
reduce the percentage specified in the definition of Majority Lenders or (D)
amend this clause (i); (ii) without the consent of Agent, amend, modify or waive
any provision relating to the rights or obligations of Agent, or (iii) without
the consent of Security Trustee amend, modify or waive any provision relating to
the rights or obligations of Security Trustee.



                        10.3     Governing Law, Jurisdiction and Venue; Waiver
of Jury.   This Agreement and the rights and obligations of the parties
hereunder and under the Notes shall be construed in accordance with, and be
governed by, the law of the State of New York.  The parties hereto hereby agree
that all actions or proceedings initiated by any party hereto arising directly
or indirectly out of this Agreement or the other Loan Documents may be litigated
in the Supreme Court of the State of New York located in New York City or the
District Court or the United States District Court for the Southern District of
New York.  Each party hereto hereby expressly submits and consents in advance to
such jurisdiction and venue in any action or proceeding commenced by any party
hereto in any of such courts, agrees that jurisdiction and venue is proper in
such courts, and hereby waives personal service of the summons and complaint, or
other process or papers issued therein, and agrees that such service of the
summons and complaint may be made by registered mail, return receipt requested,
addressed to the party hereto being served at the address for such party set
forth in Section 10.4 hereof.  Each party hereto waives any claim that New York
City or the Southern District of New York is an inconvenient forum or an
improper forum based on lack of venue.   The choice of forum set forth herein
shall not be deemed to preclude the enforcement by any Lenders or Security
Trustee of any judgment in any other appropriate jurisdiction.  Each of Obligor,
Corporate Obligee, Trust Obligee, Trust Company and Owner Participant hereby
waives trial by jury in any judicial proceeding brought by it, Lenders or
Security Trustee involving directly or indirectly, any matter in any way arising
out of, related to, or connected with this Agreement or the other Operative
Documents.



                        10.4     Notices.  All notifications, notices, demands,
requests and other communications herein provided for or made pursuant hereto
shall be in writing and shall be sent via (i) reputable overnight delivery
service, and the giving of such communication shall be complete on the
immediately succeeding Business Day after the same is deposited with such
delivery service, (ii) by legible telefax with original to promptly follow by
certified mail, with return receipt requested, and the giving of such
communication shall be completed on the Business Day on which such fax is
received.  Written communications may be in any form of writing howsoever
transmitted.  The initial address of the parties hereto are as follows:



Lenders:                                               As set forth on Schedule
4 attached hereto.



Agent and Security Trustee:                  Bank of Tokyo-Mitsubishi Trust
Company
1251 Avenue of the Americas, 10th Floor
New York, New York  10020-1104
Attn:  Corporate Trust Department
Telefax:            212.782.5900/5901



Trust Obligee and Trust Company:        Goodwin Square
225 Asylum Street
Hartford, Connecticut 06103
Attention: Peter Murphy



Telephone: (617) 603-6568
Telefax: (617) 603-6667



Corporate Obligee:                               111 Huntington Avenue
Suite 400
Boston, Massachusetts 02199-8001
Attention:  Senior Vice President- Administration



Telephone: (617) 573-9000
Telefax:  (617) 345-1444



Obligor:                                                1101 Pennsylvania
Avenue, NW
Suite 1010
Washington, D.C. 20004

Attention:          Treasurer or Assistant Treasurer
Telephone:        (202) 393-1101
Telefax:            (202) 393-3064



                        10.5     Interests in the Equipment.  The parties hereto
intend that (a) for financial accounting purposes with respect to Obligor,
Corporate Obligee will be treated as the owner and the lessor of each Item of
Equipment and Obligor will be treated as the lessee of each Item of Equipment
and (b) for all other purposes, including federal and all state and local income
tax purposes, state sales, use and other transaction tax purposes, and federal
and state bankruptcy and insolvency laws, and state commercial law, (i) the
Operative Documents will be treated as a financing arrangement, (ii) Corporate
Obligee and each Lender will be deemed a lender making secured loans to Obligor
in an amount equal to the sum of the aggregate of the Equity Components for each
Item of Equipment and the outstanding principal amount of the Loans and (iii)
Obligor will be treated as the owner of each Item of Equipment and will be
entitled to all tax benefits ordinarily available to an owner of equipment like
the Equipment for such tax purposes.  Obligees shall take no action inconsistent
with the intention of the parties set forth in clause (b)(iii) of this Section
10.5; provided however, if the Equipment Agreement is finally and conclusively
determined by any taxing authority having jurisdiction with respect thereto not
to constitute a finance lease, Obligees, Owner Participant, Lenders, Security
Trustee and Obligor may take all actions necessary or desirable as a result of
such determination and otherwise permitted by the terms of the Operative
Documents.  Notwithstanding the intentions of the parties expressed herein,
Obligor acknowledges and agrees that neither Obligees, Owner Participant,
Lenders, Security Trustee nor Agent has made any representations or warranties
to Obligor concerning the tax, accounting or legal characteristics of the
Operative Documents and that Obligor has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents as it deems
appropriate.



                        10.6     Descriptive Headings, etc.  The descriptive
headings used in this Agreement are for convenience only and shall not be deemed
to affect the meaning or construction of any provision hereof.



                        10.7.    Benefit of Agreement; Assignment.



                        (a)        This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns and in particular any holder from time to time of any
Note.  Subject to clause (b) of this Section 10.7 and the following proviso, no
party hereto may assign any or all of its rights or obligations hereunder
without the consent of the other parties hereto; provided however, that Trust
Obligee may transfer or assign any or all of its rights or obligations hereunder
to a successor obligee appointed in accordance with the Trust Agreement, and
each Lender and Owner Participant may at any time grant participations in or
sell, assign, negotiate or otherwise transfer to any Permitted Assignee, any of
its rights or obligations hereunder or under any other Operative Document
provided that each such Permitted Assignee shall expressly acknowledge and
consent to the Corporate Obligee Option.  Obligees shall from time to time at
the request of any Lender, execute and deliver to each Lender such documents as
such Lender may deem reasonably necessary or desirable to give full force and
effect to any such sale, assignment or transfer.  If any Lender sells, assigns,
negotiates or otherwise transfers all or a part of its rights and obligations
hereunder, or all or a part of any Loan, or all or a part of any Note
outstanding at the time, to any Permitted Assignee, any reference to “Lender” or
“Lenders” and any reference to “Owner Participant” in any Operative Document
shall thereafter refer to such Lender or Owner Participant and to such other
Permitted Assignee to the extent of their respective interests.  Any such sale,
assignment or transfer shall be evidenced by an Assignment and Acceptance
Agreement substantially in the form of Schedule 7 attached hereto executed by
the transferring Lender and the Permitted Transferee and delivered to Agent and
Security Trustee.



                        (b)        If at any time, any Lender or Owner
Participant sells, assigns, negotiates or otherwise transfers all or any of its
rights and/or obligations hereunder and at the time of such assignment or
transfer:   (i) Obligor is or will become obliged (but for this Section 10.7) to
make a payment to such assignee or transferee under Sections 5.5.7 or 8.5 for
any amount in excess of the amount for which Obligor would have been obliged to
make payment thereunder had such assignment or transfer not have taken place; or
(ii) the relevant assignee or transferee knows or ought reasonably to have known
that Obligor is or will become obliged (but for this Section 10.7) to make
payments under Sections 5.5.7 or 8.5 in excess of the amount Obligor would have
been obliged to make payment thereunder had such assignment or transfer not
taken place, then Obligor shall not be obligated to pay such amount in excess of
the amount that Obligor would have been obligated to pay had such assignment or
transfer taken place.



                        (c)        Notwithstanding any other provision in the
Operative Documents, any Lender or Owner Participant may at any time create a
security interest in, or pledge, all or any portion of its rights under and
interest in any Operative Documents in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Board or U.S. Treasury
Regulation 31 CFR 203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under Applicable Law.



                        (d)        Corporate Obligee shall have the right at any
time at its sole expense, to sell, assign or transfer in whole or in part such
right, title and interest to a transferee satisfying the conditions set forth
below (a “Permitted Transferee”) and provided that such sale, assignment or
transfer satisfies the following conditions:



                        (i)         Such sale, assignment or transfer will not
be in violation of the registration requirements of the Securities Act of 1933,
as amended;



                        (ii)        The Permitted Transferee shall have the
requisite power and authority to enter into and carry out the transactions of
Corporate Obligee contemplated hereby and by the other Operative Documents to
which Corporate Obligee is a party;



                        (iii)       The Permitted Transferee shall be either (A)
a bank or other financial institution with capital and surplus of at least
$100,000,000 or a leasing company organized under the laws of the United States
with a tangible net worth of $100,000,000 as determined in accordance with GAAP,
or (B) a corporation (other than a corporation in the business of selling goods
of the same type as the Equipment) organized and operating under the laws of any
state of the United States with a tangible net worth of at least $100,000,000 as
determined in accordance with GAAP, or (C) a subsidiary of any Person described
in clauses (A) or (B) above, provided such Person is not in the business of
selling goods of the same type as the Equipment and such Person’s obligations
are guarantied by a Person of the type described in clause (A) or (B) in form
and substance reasonably acceptable to the Majority Lenders, or (D) a
corporation which is a member of the same consolidated group for Federal income
tax purposes as Corporate Obligee, or another corporation owned and controlled
by, or under common control with, Corporate Obligee, other than a Person in the
business of selling goods of the same type as the Equipment, provided, that if
the Permitted Transferee is a Person described in clause (D) above and not
described in clause (A), (B) or (C) above, Corporate Obligee shall continue to
be liable with respect to the obligations of the Permitted Transferee hereunder
and under the other Operative Documents; and



                        (iv)       If Corporate Obligee proposes to transfer its
interest hereunder at any time pursuant to this Section 10.7(d), Corporate
Obligee shall give not less than ten (10) days’ notice to Obligor specifying the
name and address of the proposed Permitted Transferee and specifying the facts
necessary to determine compliance with this Section 10.7(d).



From and after any transfer of Corporate Obligee’s interest effected in
accordance with this Section 10.7(d), such Permitted Transferee shall be deemed
a “Corporate Obligee” for all purposes of this Agreement and the other Operative
Documents and the transferring Corporate Obligee shall have no further liability
under the transferred interest hereunder or thereunder, expect to the extent of
any interest herein retained or claims relating to or arising out of the period
prior to such transfer.  Successive transfers may be made pursuant to this
Section 10.7(d).



                        10.8.    Execution and Effectiveness.  This Agreement
may be executed in multiple counterparts, each of which shall be regarded as an
original and all of which shall constitute a single instrument and shall become
effective on the Restructuring Date when each of the parties hereto shall have
signed and delivered a copy hereof (whether the same or different copies).



                        10.9.    Registration.  The Notes are or, when issued,
will be registered obligations.  Corporate Obligee, Trust Obligee and each
Lender hereby directs and authorizes Agent to establish and maintain at the
office of Agent registration books in which Agent will register, and register
any assignment effected in compliance with Section 10.7 of, each holder’s
interest in each Note or any portion thereof and which identifies each
registered holder of each Note or any portion thereof.  No transfer by any
holder of a Note or any portion thereof shall be effective unless and until such
transfer is made upon the registration books maintained by Agent.  Prior to
registration of transfer, Obligees may treat the person in whose name the Note
is registered as the absolute owner thereof for all purposes, and neither
Corporate Obligee nor Trust Obligee shall be affected by any notice to the
contrary.



                        10.10.  Confidentiality.



                        (a)        Each of Corporate Obligee, Trust Obligee,
Owner Participant, each Lender, Agent and Security Trustee agrees that all
financial statements and other proprietary information furnished by Obligor will
be treated by it in a responsible manner, and their confidentiality maintained;
such material will not be disseminated except to the parties hereto or their
respective officers, directors, employees, agents, auditors, attorneys and
professional consultants who, for proper reasons consistent with the purposes
for which this information is furnished, need access to such information, and to
such other parties to whom Corporate Obligee, Trust Obligee, Trust Company,
Owner Participant, each Lender, Agent or Security Trustee may have a duty or
legal obligation of disclosure, including, without limitation, any Governmental
Entity having jurisdiction over Corporate Obligee, Trust Obligee, Trust Company,
each Lender, Agent or Security Trustee.  This confidentiality provision will
survive the expiration or early termination of this Agreement.  Each of
Corporate Obligee, Trust Obligee, Owner Participant, such Lender, Agent or
Security Trustee may designate any person in writing who is an officer, employee
or agent thereof (each, a “Designee”), to visit and inspect the properties
(including, without limitation, the Items of Equipment) of Obligor, and to the
extent reasonable under the circumstances, examine its books of record and
accounts (including, without limitation, Obligor’s records pertaining to the
Items of Equipment but excluding tax returns and related tax information), and
discuss its affairs, finances and accounts with its officers, and, with notice
to Obligor so that it may have an officer present if it so reasonably requests,
the accountants of Obligor, all at such reasonable times, during normal business
hours, as Corporate Obligee, Trust Obligee, Owner Participant, each Lender,
Agent or Security Trustee, as the case may be, may reasonably request and, upon
such request, Obligor shall make such properties and such books of record and
accounts available to Corporate Obligee, Trust Obligee, Owner Participant, each
Lender, Agent or Security Trustee, as the case may be, for inspection; provided,
however, that, with respect to the properties of Obligor, other than the Items
of Equipment and the records of Obligor other than those pertaining to the Items
of Equipment, Obligor’s obligations hereunder shall arise only following the
occurrence and during the continuance of an Equipment Agreement Default or
Equipment Agreement Event of Default, except that prior to the occurrence of an
Equipment Agreement Default or Equipment Agreement Event of Default, Obligor
shall, upon receipt of reasonable notice, permit Corporate Obligee, Trust
Obligee, Owner Participant, each Lender, Agent or Security Trustee or any
Designee to discuss the affairs, finances and accounts of Obligor with a
financial officer of Obligor.  No breach of the foregoing covenants by Obligees,
shall affect or impair the obligation of Obligor to pay Obligees or Lenders any
amounts due under this Agreement or the Equipment Agreement.  Notwithstanding
anything contained herein to the contrary, except as reasonably necessary to
comply with Applicable Laws, the parties hereto may disclose to any and all
Persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such Persons relating to such tax treatment
and tax structure.   To the extent not inconsistent with the immediately
preceding sentence, this authorization does not extend to disclosure of any
other information, including without limitation (a) the identities of Persons in
this transaction, (b) the existence or status of any negotiations, or (c) any
other term or detail, or portion of any documents or other materials, not
related to the tax treatment or tax structure of the potential transaction.



                        10.11.  Survival.  Each of the representations,
warranties, terms, covenants, agreements and conditions contained in this
Agreement shall specifically survive the execution and delivery of this
Agreement and the other Loan Documents and the making of the Loans and shall,
unless otherwise expressly provided, continue in full force and effect until the
Loans, together with interest thereon, and all other sums payable hereunder or
thereunder have been indefeasibly paid in full.



                        10.12.  Severability.  The provisions of this Agreement
are severable, and if any section or provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.



                        10.13.  No Broker.  Each party hereto hereby represents
and warrants to the other parties that no broker other than BTM Financial
Services, Inc., BTM Capital Corporation or their respective Affiliates brought
about the transactions contemplated hereby and each party hereby agrees to
indemnify (the “Indemnifying Party”) and hold each other party harmless from,
any and all other liabilities and costs (including without limitation, costs of
counsel) to any Person claiming brokerage commissions or finder’s fees as a
result of any agreement with the Indemnifying Party.



                        10.14.  Performance by Lenders.  If either Obligee fails
to perform any of their respective obligations under the Operative Documents in
a timely fashion, each Lender shall be entitled, but not obliged, to perform
such obligation at the expense of such Obligee and without waiving any rights
they may have with respect to such breach.



                        10.15   Payment from Collateral; Limited Recourse. 
Without impairing any of the other rights, powers, privileges, liens or security
interests of Lenders or Security Trustee pursuant to the Loan Documents, except
for the Trust Company’s, Corporate Obligee’s or Owner Participant’s gross
negligence, willful misconduct, misrepresentations or fraud and as expressly
provided in this Agreement or any other Operative Documents and, subject to the
proviso below, Lenders agree that as between it and the Trust Company, Corporate
Obligee and Owner Participant, no recourse shall be had with respect to this
Agreement or such other Operative Documents against the Trust Company, Corporate
Obligee or Owner Participant, or any officer, director, employee, agent or
Affiliate thereof for amounts owed by Obligees under the Loan Documents; and
none of the Trust Company, Corporate Obligee or Owner Participant, nor any
officer, director, employee, agent or Affiliate thereof shall have any personal
liability for any amounts owed by Obligees under any of the Operative Documents;
provided, however, that nothing contained in this Section 10.15 or elsewhere
shall be construed to (i) prevent recourse to and the enforcement against the
Collateral of all liabilities, obligations and undertakings contained in any of
the Operative Documents, (ii) limit, restrict, or impair the right of Lenders to
accelerate the maturity of any Loan upon the occurrence of a Loan Event of
Default, (iii) prevent recourse to and the enforcement against Corporate Obligee
of any amounts owed under the Loan Documents to the extent corresponding amounts
were received by Corporate Obligee from Obligor or realized by Corporate Obligee
from the Collateral and, in either case, not remitted to Security Trustee (iv)
prevent the bringing of an action or obtaining a judgment against Obligees or
against the Trust Company or Owner Participant for any breach of any of its
representations, warranties or covenants under any of the Operative Documents,
or (v) prevent the bringing of an action or obtaining of a judgment to foreclose
the lien of the Equipment Agreement or the Security Documents or otherwise
realize upon the Collateral or the sums due or to become due under this
Agreement or the other Operative Documents to which any such Person is a party
but, in the case of the Corporate Obligee, any liability arising under this
Agreement or the other Operative Documents shall be limited solely to Corporate
Obligee’s interest in the Collateral unless such liability arises from Corporate
Obligee’s gross negligence, willful misconduct or fraud or a breach of Corporate
Obligee’s representations and warranties contained in Sections 2.5(a), 2.5(b),
2.5(c), 2.5(e), 2.5(f), 2.5(g) (only with respect to the representation in
2.5(g) that the Equipment Collateral is free and clear of all Liens arising by,
through or under Corporate Obligee other than Permitted Liens) or 2.5(i)
hereunder or a breach of Corporate Obligee’s agreements or covenants contained
in Sections 6.1.1(b), 6.1.1(c), 6.1.2(c)(i), 6.1.2(d), 6.1.2(e) (only with
respect to the covenants in Section 6.1.2(e) that Corporate Obligee shall not
except as expressly permitted by the Equipment Agreement, the Receivables
Purchase Agreement, the Original Trust Purchase Agreement, the Assumption and
Revocation Agreement and under this Agreement, sell, lease, convey, transfer or
encumber or otherwise dispose of all or any part of any Item of Equipment),
6.2.2(a) (solely as it relates to the representation in Section 2.5(i)),
6.2.2(c), 6.8, 7.4, 10.2, 10.7 or 10.13 hereunder or a breach of Corporate
Obligee’s agreements contained in Section 25.2 or 25.3.2 of the Equipment
Agreement (solely as such agreements relate to a breach of Corporate Obligee’s
obligation to convey its right, title and interest in and to the Equipment) or
Section 26.1 of the Equipment Agreement (solely to the extent Corporate Obligee
receives the excess therein in cash from the Security Trustee).



                        10.16.  No Proceedings.  Each party hereto agrees that
it shall not institute against, or join any other Person in instituting against
Trust Obligee any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after the latest maturing A
Notes issued by Trust Obligee is paid.



                        10.17.  Concerning Trust Company.  Trust Company is
entering into this Agreement solely in its capacity as Trustee under the Trust
Agreement and not in its individual capacity (except as expressly stated herein)
and in no case shall Trust Company (or any entity acting as successor Trustee
under the Trust Agreement) be personally liable for or on account of any of the
statements, representations, warranties, covenants or obligations stated to be
those of Trust Obligee hereunder; provided, however, that Trust Company (or any
such successor Trustee) shall be personally liable hereunder for Trust Company
Liabilities.



                        10.18.  Waiver for Amendment and Restatement and Further
Assurances.  The parties hereto hereby (i) waive any procedural requirements
under the Original Operative Documents to the extent required or necessary for
the consummation of the transactions contemplated under this Agreement and the
other Operative Documents, and (ii) waive the requirement under clause (iv) of
Section 12.10 under the definition of Permitted Transferee under the Original
Trust Agreement.



*  *  *  *


Exhibit D-2



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

HARMAN INTERNATIONAL INDUSTRIES,
  INCORPORATED,
Obligor



By:  /s/ Frank Meredith                        
  Name:  Frank Meredith
  Title:  Executive Vice President and
                  Chief Financial Officer



BTM CAPITAL CORPORATION,
  as Corporate Obligee and Owner Participant



By:  /s/ John F. McCarthy                                
  Name:  John F. McCarthy
        Title:  Vice President



U.S. BANK NATIONAL ASSOCIATION,
  not in its individual capacity, but solely as trustee,
  as Trust Obligee



By:  /s/ Peter M. Murphy                                 
  Name:  Peter M. Murphy
  Title:  Trust Officer



U.S. BANK NATIONAL ASSOCIATION, in its
  individual capacity, as Trust Company



By:  /s/ Peter M. Murphy                                 
  Name:  Peter M. Murphy
  Title:  Trust Officer

BANK OF TOKYO-MITSUBISHI,
  NEW YORK BRANCH



By:  /s/ Spencer Hughes                                   
  Name:  Spencer Hughes
  Title:  Authorized Signatory



CREDIT SUISSE FIRST BOSTON



By:  /s/ Robert Hétu                                         
  Name:  Robert Hétu
  Title:  Director


By:  /s/ David Dodd                                         
  Name:  David Dodd
  Title:  Associate



BANK HAPOALIM B.M.



By:  /s/ Shaun Breidbart                                   
  Name:  Shaun Breidbart
  Title:  Vice President



By:  /s/ Laura Anne Raffa                                 
  Name:  Laura Anne Raffa
  Title:  Senior Vice President & Corporate
Manager



BANK OF TOKYO-MITSUBISHI TRUST
  COMPANY,
  as Agent and Security Trustee



By:  /s/ Charles Ryan                                       
  Name:  Charles Ryan
  Title:  Vice President


APPENDIX A



HARmAN INTERNATIONAL INDUSTRIES, INCORPORATED

Amended and restated EQUIPMENT leasing AGREEMENT

and amended and restated Participation Agreement

(2001)



“A Lenders” means any holder of an A Note and its successors and assigns.



“A Loan Term Percentage” means, as to each A Lender at any time, the percentage
of the aggregate principal amount of the A Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such A Lender’s
A Loan at such time.



“A Loan” means, as to each A Lender, the outstanding principal amount of such A
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “A Loans” opposite such A
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an A Note.  The aggregate principal amount of the A Loans on the
Restructuring Date is $21,873,510.95.



“A Note” means any A Note issued by Corporate Obligee or Trust Obligee to any A
Lender in the form of Exhibit D‑1 to the Participation Agreement.



“A Notes” means the collective reference to each A Note.



“Acceptance Date” for each Item of Equipment means the date on which Obligor has
financed such Item under the Original Operative Documents, as evidenced by
Obligor’s execution and delivery of an Equipment Agreement Supplement for such
Item dated such date.



“Acquisition Cost” of each Item of Equipment means an amount equal to the sum of
(i) the total cost paid by Original Obligee to Obligor for such Item in
accordance with the Original Operative Documents, plus (ii) all sales and excise
taxes paid by Original Obligee and/or Obligor as agent for Original Obligee on
or with respect to the acquisition of such Item, plus (iii) all costs and
expenses approved and paid by Obligor as agent for Original Obligee in
connection with the delivery and installation of such Item. 



“Acquisition Period” means the period specified as such on each consecutively
numbered Related Exhibit A attached to and made a part of the Equipment
Agreement.



“Affected Person” means each of the Lenders, any permitted assignee of any
Lender or the Agent.



“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.



“After-Tax Basis” means in respect of an amount (the “base amount”) with respect
to a Person, the base amount supplemented by a future payment, if necessary, to
such Person such that, after reduction for all Taxes (other than Taxes based
upon a Person’s net income or gross receipts and which are imposed or levied by
any Federal, national, state, provincial or local taxing authority in the United
States or a foreign country unless such Person would not otherwise have been
subject to taxation in such jurisdiction but for such Person’s involvement in
this transaction), if any, imposed on such Person in respect of the sum of the
base amount and such future payment shall be equal to the base amount.



“Agent” means Bank of Tokyo-Mitsubishi Trust Company.



“Aggregate A Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Aggregate B Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.



“Alternate Rate” means a variable rate equal to the greater of (i) the sum of
the Federal Funds Rate from time to time in effect and  ½ of one percent (0.5%)
and (ii) the rate of interest from time to time announced by Agent at its New
York branch from time to time as its “prime commercial lending rate” (which rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer, and Agent may make commercial loans or other
loans at rates of interest at, above or below such reference rate).



“Applicable Debt Rate” (a) for the purpose of calculating Equipment Payment
means the rate calculated in accordance with Section 7.6 of the Equipment
Agreement, (b) for the purpose of calculating interest due on any A Loan means
the LIBOR Rate then in effect as determined by Agent pursuant to Schedule 2 to
the Participation Agreement and (c) for the purpose of calculating interest due
on any B Loan means the LIBOR Rate then in effect as determined by the Agent
pursuant to Schedule 2 to the Participation Agreement.



“Applicable Law” means, with respect to any Person or Item of Equipment, all
provisions of statutes, rules, regulations, orders and requests (whether or not
having the force of law) of any Governmental Entity applicable to such Person or
Item of Equipment, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which such Person is a party.



“Assignee” has the meaning set forth in Section 14.2 of the Equipment Agreement.



“Assignment and Acceptance Agreement” means the form of assignment and
acceptance agreement attached as Schedule 7 to the Participation Agreement.



“Assumption and Revocation Agreement” means that certain Assignment, Assumption
and Revocation Agreement dated as of June 30, 2003 by and between Original Owner
Trustee, Original Obligee and Corporate Obligee, a copy of which is attached as
Exhibit B to the Trust Agreement.



“B Lenders” means any holder of a B Note and its successors and assigns.



“B Loan Term Percentage” means, as to each B Lender at any time, the percentage
of the aggregate principal amount of the B Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such B Lender’s
B Loan at such time.



“B Loan” means, as to each B Lender, the outstanding principal amount of such B
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “B Loans” opposite such B
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an B Note.  The aggregate principal amount of the B Loans on the
Restructuring Date is $4,577,034.39.



“B Note” means any B Note issued by Corporate Obligee to any B Lender in the
form of Exhibit D-2 to the Participation Agreement.



“B Notes” means a collective reference to each B Note.



“Basic Term” for each Item of Equipment means the period consisting of twelve
(12) months commencing on the “Basic Term Commencement Date” set forth on the
Related Exhibit A for such Item and terminating on the Payment Date that occurs
in the last month of such twelve (12) month period.



“Basic Term Commencement Date” for each Item of Equipment means the date
specified as such on the Related Exhibit A.



“Breakage Costs” means any amount or amounts as shall compensate a Lender or
Owner Participant for any loss or reasonable cost incurred after using good
faith and reasonable efforts to minimize such loss (but excluding loss of margin
of profit) or cost by a Lender or Owner Participant directly resulting from
repayment by an Obligee of the Related Notes (as defined in Appendix A of the
Original Participation Agreement) or Equity Components relating to Item(s) of
Equipment that Obligor exercises its rights to acquire pursuant to Section 25.4
of the Equipment Agreement, in accordance with the terms of the Operative
Documents.  The amount of the loss or cost shall be determined by the Person
seeking such, and notice thereof shall be provided to Obligor in the form of a
certificate of such Person stating that the calculations set forth therein are
in accordance with the terms of the Operative Documents and setting forth in
reasonable detail the basis for such calculations, such certificate being
conclusive and binding for all purposes absent manifest error.



“Business Day” means any day other than a day on which banking institutions in
the State of Connecticut or the State of New York are authorized by law to
close.



“Casualty Loss Value” of each Item of Equipment as of any Casualty Loss Value
Payment Date means an amount determined by multiplying the Acquisition Cost of
such Item of Equipment by the percentage set forth opposite such Casualty Loss
Value Payment Date on the Schedule of Casualty Loss Values attached to the
Equipment Agreement Supplement for such Item.



“Casualty Loss Value Payment Date” for each Item of Equipment for which an Event
of Loss occurs shall mean the Payment Date for such Item next following the date
of such Event of Loss and for each Item of Equipment with respect to which
Obligor is exercising its option under Section 25.4 of the Equipment Agreement
shall mean the Payment Date on which such option is to be exercised in
accordance with such Section 25.4.



“Certificate of Costs” means any certificate by Obligor executed by a
Responsible Officer certifying Obligor’s original purchase price and date of
purchase of the Item of Equipment specified in such certificate sold by Obligor
to Original Obligee under the Original Participation Agreement in the form of
Exhibit B to the Original Participation Agreement.



“Closing Date” means the first Funding Date.



“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, or any comparable successor law.



“Collateral” means the collective reference to the Equipment Collateral and the
Transferred Property Collateral.



“Commerzbank” means Commerzbank Aktiengesellschaft, New York Branch, the New
York branch of a German banking corporation.



“Consolidated Capitalization” means any date, the sum of (a) shareholders’
equity of Obligor and (without duplication) its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (b) Consolidated
Total Debt.



“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period, plus the amount of taxes, interest, depreciation and amortization
deducted from earnings in determining such Consolidated Net Income.



“Consolidated Interest Expense” means for any period, the amount of interest
expense deducted from earnings of Obligor and its consolidated Subsidiaries in
determining Consolidated Net Income for such period in accordance with GAAP.



“Consolidated Net Income” means for any period, the net income of Obligor and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.



“Consolidated Total Debt” means at any date, without duplication, the aggregate
of all Indebtedness (including the current portion thereof) of Obligor and its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.



“Corporate Obligee” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.



“Cross Receipt” means any cross receipt in the form of Exhibit A to the Original
Participation Agreement that was executed and delivered by Obligor to Original
Obligee prior to the Restructuring Date in accordance with the Original
Operative Documents.



“Debt Amortization Payment” for any Item of Equipment as of any Payment Date
means the amount determined by multiplying the Debt Component of such Item by
the percentage set forth opposite such Payment Date on the Schedule of Debt
Component Amortization attached to the Related Equipment Agreement Supplement.



“Debt Component” for each Item of Equipment means the dollar amount of the
Acquisition Cost financed by Original Lender on the Acquisition Date in
accordance with the Original Operative Documents therefor calculated as 97.00%
of the Acquisition Cost for such Item.



“Deficiency” has the meaning set forth in Section 26.1 of the Equipment
Agreement.



“Dollar” means freely transferable, lawful money of the United States.



“EBITDA Ratio” means on any date, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the four consecutive fiscal quarters of
Obligor most recently ended prior to such date.



“English Debenture” means each of Debentures among (i) Original Obligee and
Original Security Trustee, (ii) Corporate Obligee and Security Trustee, (iii)
Obligor and Original Security Trustee and (iv) Harman International Industries,
Limited and Original Security Trustee.



“Equipment” means the equipment of the type(s) described on the Schedule of
Equipment attached to each consecutively numbered Equipment Agreement Supplement
made a part of the Equipment Agreement together with any and all related
appliances, parts, accessories, appurtenances, accessions, additions,
improvements, replacements and other equipment or components of any nature from
time to time incorporated or installed therein.



“Equipment Agreement” means the Amended and Restated Equipment Leasing Agreement
dated as of June 30, 2003 between Obligor, as lessee, and Corporate Obligee, as
lessor, and each Equipment Agreement Supplement as amended, supplemented and
modified from time to time in accordance with the terms of the Operative
Documents.



“Equipment Agreement Default” means an Equipment Agreement Event of Default or
an event which with notice or lapse of time or both would become an Equipment
Agreement Event of Default.



“Equipment Agreement Event of Default” has the meaning set forth in Section 20
of the Equipment Agreement.



“Equipment Agreement Supplement” means an Equipment Agreement Supplement
substantially in the form attached to the Original Equipment Agreement as
Exhibit B, which prior to the Restructuring Date, was executed by Original
Obligee and Obligor with respect to each Item of Equipment as provided in
Section 4 of the Original Equipment Agreement and was consented thereto by
Original Lender, as the same has been amended on the Restructuring Date and as
the same may be further amended or modified from time to time.



“Equipment Collateral” has the meaning set forth in Section 7.1(a) of the
Participation Agreement.



“Equipment Payment” means the amount payable during the Interim Term pursuant to
Section 7.1 of the Equipment Agreement, during the Basic Term pursuant to
Section 7.2 of the Equipment Agreement, during each Renewal Term pursuant to
Section 25.1 of the Equipment Agreement and during any holdover period pursuant
to Section 6.3 of the Equipment Agreement, any Deficiency and any end of term
rent adjustment payable in accordance with Section 26.2 of the Equipment
Agreement.



“Equipment Payment Period” for each Item of Equipment means (a) for the Interim
Term of such Item, each period for which a payment of Equipment Payment is to be
made for such Item during the Interim Term as set forth in Section 7.1 of the
Equipment Agreement, (b) for the Basic Term of such Item, each period for which
a payment of Equipment Payment is to be made for such Item during the Basic Term
thereof as set forth in Section 7.2 of the Equipment Agreement, and (c) for each
Renewal Term of such Item, each period for which a payment of Equipment Payment
is to be made for such Item during such Renewal Term as set forth in Section
25.1 of the Equipment Agreement.



“Equity Component” means, for each Item of Equipment, the difference between the
Acquisition Cost and the Debt Component therefor.



“Equity Rate” means, for any Equipment Payment, the LIBOR in effect as of the
first LIBOR Banking Day of each such Equipment Payment Period plus two hundred
fifty (250) basis points.



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



“Estimated Residual Value” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Estimated Residual Value Percentage” applicable to the Basic Term or Renewal
Term in effect on such date, by (b) the Acquisition Cost for such Item.



“Event of Loss” with respect to any Item of Equipment means (a) the loss of such
Item of Equipment or any substantial part thereof, or (b) the loss of the use of
such Item of Equipment due to theft or disappearance for a period in excess of
forty-five (45) days during the Term, or existing at the expiration or earlier
termination of the Term, or (c) the destruction, damage beyond repair, or
rendition of such Item of Equipment or any substantial part thereof permanently
unfit for normal use for any reason whatsoever, or (d) the condemnation,
confiscation, seizure, or requisition of use or title to such Item of Equipment
or any substantial part thereof by any Governmental Entity under the power of
eminent domain or otherwise beyond the earlier of sixty (60) days and the end of
the Basic Term or Renewal Term, as applicable.



“Excepted Payments” means (a) indemnity payments paid or payable in favor of
Trust Company, Owner Participant or any Assignee, or their successors or
assigns, directors, officers, employees, affiliates and agents under the
Operative Documents, (b) proceeds of public liability insurance (or government
indemnities in lieu thereof) payable to Trust Company, Owner Participant or any
Assignee either pursuant to the Equipment Agreement or the Participation
Agreement (which shall include proceeds of any self-insurance by Obligor) or
maintained by Obligor, Trust Company, Obligees, Owner Participant or any
Assignee and not required to be maintained under the Equipment Agreement, (c)
costs or expenses paid or payable by Obligor to, or for the benefit of, Trust
Company, Owner Participant or any Assignee, (d) all rights of, and payments to,
Owner Participant under and pursuant to the Trust Agreement, (e) where any
amount payable to Trust Company, Owner Participant or any Assignee is expressed
to be payable on an After-Tax Basis, the increment to the underlying payment
obligation arising by virtue of the operation of the definition of “After-Tax
Basis,” (f) any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (e) above and otherwise required to
be paid thereon, (g) all rights to receive the amounts referred to in clauses
(a) through (f) above, and (h) the proceeds of enforcement of any right to
receive the proceeds of any amount referred to in clauses (a) through (f) above.



“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. (New York time) for such day on such transactions received by Agent from
three federal funds brokers of recognized standing selected by Agent.



“Funding Date” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.



“Funding Notice” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.



“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.



“German Chattel Mortgage Agreement” means each of the Agreements on Chattel
Mortgage among (i) Harman Becker Automotive Systems (Becker Division) GmbH and
Obligor, (ii) Harman Becker Automotive Systems (Straubing Division) GmbH and
Obligor, (iii) Obligor and Corporate Obligee and (iv) Corporate Obligee and
Security Trustee.



“Guaranty Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, derivative instrument or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guaranty Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
the Obligor or any of its Subsidiaries under arrangements entered into in the
ordinary course of business whereby Obligor or such Subsidiary sells inventory
to other Persons under agreements obligating Obligor or such Subsidiary to
repurchase such inventory, at a price not exceeding the original sale price,
upon the occurrence of certain specified events.



“Governmental Entity” means any Federal, state, municipal or other governmental
department, commis­sion, board, bureau, agency, central bank or instrumentality
or any court, in each case whether of the United States or any foreign country.



“Illegality Event” has the meaning set forth in Section 8.6 of the Participation
Agreement.



“Indebtedness” means of any Person at any date, all indebtedness or obligations
of such Person (other than current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices), as
reflected on the balance sheet of such Person prepared in accordance with GAAP.



“Interest Coverage Ratio” means for any period of four consecutive fiscal
quarters, Consolidated EBITDA divided by Consolidated Interest Expense for such
period. 



“Interim Term” for each Item of Equipment means the period commencing on the
Acceptance Date for such Item (unless the Acceptance Date is the Basic Term
Commencement Date, in which case there shall be no Interim Term for such Item)
and ending on the date immediately prior to the Basic Term Commencement Date. 



“Item of Equipment” or “Item” means any of the items of Equipment separately
identified on any of the Schedules of Equipment attached to the Equipment
Agreement Supplements currently made a part of the Equipment Agreement.



“Lenders” means the collective reference to the A Lenders and the B Lenders, and
their permitted successors and assigns.



“LIBOR” means, in relation to any Equipment Payment Period, the rate per annum
for deposits in Dollars for that Equipment Payment Period which appears on the
Telerate Page 3750 as of 11:00 a.m. London time on the second LIBOR Banking Day
before the first day of the relevant Equipment Payment Period; provided that if
such rate does not appear on the Telerate Screen Page 3750, LIBOR shall mean the
rate for deposits of an amount comparable to the aggregate of the Unamortized
Debt Balances then financed or refinanced by such Lender by loans on the London
interbank Dollar market for that Equipment Payment Period determined by such
Lender to be the LIBOR rate offered by Agent to leading banks in the London
Eurodollar interbank market at 11:00 a.m. London time on the second LIBOR
Banking Day before the first day of the relevant Equipment Payment Period for
that relevant Equipment Payment Period adjusted for any reserve requirements in
effect on the first day of such Equipment Payment Period.



“LIBOR Banking Day” means any day other than a day on which banking institutions
in the State of New York or the City of London are authorized by law to close.



“LIBOR Margin” means, at any time, the liquidity margin then applicable set
forth in Schedule 2 to the Participation Agreement, expressed as an annual
percentage rate calculated on an actual/360 day basis.



“LIBOR Rate” means the sum of LIBOR plus the LIBOR Margin.



“Lien” means liens, mortgages, encumbrances, pledges, charges and security
interests of any kind.



“Liquidity Agreement” means Liquidity Asset Purchase Agreement dated as of March
30, 2001, among Lender, as issuer, Commerzbank, as liquidity agent for the
purchasers thereunder, and the purchasers. 



“Loans” means a collective reference to the A Loans and the B Loans.



“Loan Commitment Fee” means the Loan Commitment Fee (as defined in Appendix A to
the Original Participation Agreement).



“Loan Default” means an event, which with the giving of notice or lapse of time
or both, would become a Loan Event of Default.



“Loan Documents” means the Participation Agreement, Notes and Security
Documents.



“Loan Event of Default” has the meaning set forth in section 5.10 of the
Participation Agreement.



“Majority Lenders” means Lenders in the aggregate holding Notes representing
more than 50% of the aggregate outstanding principal balances of the Loans with
each Lender being able to vote all or any portion of its outstanding principal
balance.



“Material Obligation” means any capitalized lease, derivative instrument or
Guaranty Obligation.



“Maturity Date” for each Loan means the earlier of (a) the last day of the third
Renewal Term for the Items of Equipment financed by such Loan, and (b) such
earlier date on which such Loan becomes due and payable under the Participation
Agreement.



“Maximum Obligor Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligor Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Maximum Obligee Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligee Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.



“Multi-Currency Credit Agreement” means the Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of August 14, 2002 among Obligor, JP
Morgan Chase Bank, a New York banking corporation and the several lenders party
thereto as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, and if such is no longer in effect, any other
credit agreement or loan agreement which provides Obligor and all or some of its
subsidiaries with their primary source of working capital borrowings and if
there is no such credit agreement or loan in effect then such last agreement or
loan as in effect immediately prior to its termination or expiration.



“Multi-Currency Negative Covenants” means each and every financial and negative
covenant contained in the Multi-Currency Credit Agreement (other than covenants
(a) for the maintenance of a ratio of Consolidated Total Debt to Consolidated
Capitalization, (b) for the maintenance of an Interest Coverage Ratio or (c)
restricting mergers, consolidations, amalgamations, liquidation, winding up or
dissolutions) as such covenants are in effect from time to time, which, as of
the date hereof, are contained in Section 9 of the Multi-Currency Credit
Agreement. 



“Net Proceeds of Sale” means with respect to each Item of Equipment sold by
Corporate Obligee to a third party pursuant to Section 25.3 of the Equipment
Agreement, the net amount of the proceeds of sale of such Item, after deducting
from the gross proceeds of such sale (a) all sales taxes and other taxes
(excluding income taxes on or measured by Corporate Obligee’s income) as may be
applicable to the sale or transfer of such Item, (b) all fees, costs and
expenses of such sale incurred by Obligee and (b) any other amounts for which,
if not paid, Corporate Obligee would be liable or which, if not paid, would
constitute a Lien on such Item.



“Non-Renewal Item of Equipment” means each Item of Equipment with respect to
which the Equipment Agreement is not renewed at the end of the Basic Term or any
Renewal Term pursuant to timely notice to Corporate Obligee in accordance with
the provisions of Section 25.1 of the Equipment Agreement.



“Notes” means the collective reference to the A Notes and the B Notes.



“Obligees” means, collectively, Trust Obligee and Corporate Obligee, and each of
their permitted successors and assigns.



“Obligee Indemnified Person” means each of Trust Company, Owner Participant,
Lenders, Agent, Security Trustee and any Assignee, their successors and assigns
and each of their respective officers, directors, employees, beneficiaries,
stockholders, agents and servants.



“Obligee Property” means all of the estate, right, title and interest of Trust
Obligee and Corporate Obligee in and to the Equipment, the Participation
Agreement, the Equipment Agreement and the other Operative Documents, and all
documents related hereto and to the Equipment, and all proceeds thereof,
including, without limitation, all Equipment Payments, insurance proceeds and
Supplemental Payments, but excluding any Excepted Payments.



“Obligor” means Harman International Industries, Incorporated, a Delaware
corporation, and its permitted successors and assigns.



“Obligor Indemnified Person” means each Obligee Indemnified Person and each
Obligee, its successors and assigns and each of their respective officers,
directors, employees, beneficiaries, stockholders, agents and servants.



“Operative Documents” means the Participation Agreement, the Receivables
Purchase Agreement, the Notes, the Equipment Agreement, all Equipment Agreement
Supplements, the Trust Agreement, the Original Trust Purchase Agreement, the
Assumption and Revocation Agreement and the Security Documents and in each case,
all exhibits, schedules and supplements thereto, and all notices, consents,
certificates and other documents from time to time issued or entered into
pursuant to or in connection therewith; in each case as amended and modified
from time to time.



“Optional Alteration” has the meaning given set forth in Section 12 of the
Equipment Agreement.



“Original Agent” means Commerzbank, acting in the capacity as “Agent” under the
Original Participation Agreement.



“Original Equipment” means the Equipment (as defined in Appendix A to the
Original Participation Agreement).



“Original Equipment Agreement” means the Equipment Financing Agreement dated as
of March 30, 2001 between the Original Obligee, as “Obligee”, and Obligor, as
“Obligor”, as amended prior to the Restructuring Date.



“Original Equity Agent” means Commerzbank, as “Equity Agent” for Original Owner
Participant under the Original Operative Documents.



“Original Issuer” means Four Winds Funding Corporation, a Delaware corporation,
as “Issuer” under the Liquidity Agreement.



“Original Items of Equipment” means the Items of Equipment (as defined in
Appendix A to the Original Participation Agreement).



“Original Lender” means Four Winds Funding Corporation, a Delaware corporation,
as “Lender” under the Original Operative Documents.



“Original Loans” means each Loan (as defined in Appendix A to the Original
Participation Agreement) made by Original Lender to Original Obligee under the
Original Operative Documents.



“Original Notes” means the collective reference to the Notes (as defined in
Appendix A of the Original Participation Agreement) issued by Original Obligee
to Original Lender to evidence the Original Loans made to it by Original Lender
under the Original Operative Documents.



“Original Obligee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), not in its
individual capacity but solely as trustee under the Original Trust Agreement.



“Original Operative Documents” means the Operative Documents (as defined in
Appendix A to the Original Participation Agreement).



“Original Owner Participants” means, collectively, Commerzbank
Aktiengesellschaft, New York Branch and Grand Cayman Branches and Credit Suisse
First Boston Corporation.



“Original Owner Trustee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), acting in
the capacity as “Owner Trustee” under the Original Trust Agreement.



“Original Participation Agreement” means the Participation Agreement dated as of
March 30, 2001 between Obligor, Original Obligee, Original Lender, Original
Agent, Original Security Trustee, Original Owner Participants and Original
Equity Agent.



“Original Security Trustee” means Commerzbank, acting in the capacity as
“Security Trustee” under the Original Participation Agreement.



“Original Trust Agreement” means that certain Trust Agreement by and between
Original Owner Trustee and Original Owner Participants, dated as of March 26,
2001, which agreement has been terminated pursuant to the Assumption and
Revocation Agreement.



“Original Trust Estate” means the Trust Estate (as defined in Appendix A to the
Original Participation Agreement).



“Original Trust Purchase Agreement” means the Purchase, Assignment and
Assumption Agreement dated as of June 30, 2003, between Original Owner
Participants, as “Seller”, and Corporate Obligee, as “Purchaser”, a copy of
which is attached as Exhibit A to the Participation Agreement.



“Outstanding Debt Amount” with respect to each Item of Equipment means the Debt
Component therefor less the aggregate of all Debt Amortization Payments, all
payments on account of Casualty Loss Value and all Deficiency payments and all
payments made by Obligor to Corporate Obligee in accordance with Section 26.2 of
the Equipment Agreement paid by Obligor to Corporate Obligee with respect to
such Item.



“Overdue Rate” means the Applicable Debt Rate at the time in effect plus two (2)
percent (200 basis points).



“Owner Participant” means BTM Capital Corporation, a Delaware corporation, and
its successors and permitted assigns.



“Participation Agreement” means the Amended and Restated Participation Agreement
dated as of June 30, 2003 among Obligor, Corporate Obligee, Trust Obligee, each
Lender, Owner Participant, Agent and Security Trustee, as amended and modified
from time to time in accordance with the terms thereof.



“Payment and Amortization Schedule” for each Loan means the payment and
amortization scheduled attached to the Note relating to and evidencing such
Loan.



“Payment Date” the 20th of each September, December, March and June, provided
however, if any such date is not a LIBOR Banking Day, then the Payment Date
shall be the next LIBOR Banking Day.



“Permitted Country” means the United States, Germany, Austria, the United
Kingdom, Denmark, France, Hungary, Switzerland, the Netherlands, and Sweden.



“Permitted Assignee” means any “accredited investor” under Rule 501(a) of the
Securities Act of 1933, as amended, which is either a bank, insurance company,
mutual fund, trust company, employee benefit plan (as defined in ERISA), or
savings and loan company, in each case having total assets of at least
$200,000,000 or Corporate Obligee upon exercise of the Corporate Obligee Option.



“Permitted Lien” means (a) any Liens created or granted by (i) Corporate Obligee
to Security Trustee with respect to the Equipment Collateral under or in
connection with the Participation Agreement, or (ii) by Trust Obligee to
Security Trustee with respect to the Transferred Property Collateral under or in
connection with the Participation Agreement, (b) any Liens created or granted by
Original Obligee with respect to the Collateral (as defined in the Original
Operative Documents) under or in connection with the Original Participation
Agreement, which Liens have been assumed by Corporate Obligee, Trust Obligee, or
both, (c) any interest of Obligor with respect to the Collateral under the
Participation Agreement or the Equipment Agreement, and (d) any Lien of a
mechanic, material-man, carrier, employee or other similar Lien arising in the
ordinary course of business by statute or by operation of law, in respect of
obligations that are not overdue or that are being contested in good faith by
appropriate proceedings.



“Permitted Transferee” has the meaning specified in Section 10.7(b) of the
Participation Agreement.



“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or Governmental Entity, agency
or political subdivision thereof.



“Pre Effective-Date Financing Statement” means any UCC financing statement filed
prior to July 1, 2001 in accordance with the Original Operative Documents to
perfect a security interest granted by a Subsidiary of Obligor to Obligor or by
Obligor to Original Obligee or by Original Obligee to Original Security Trustee
under the Original Equipment Agreement or the Original Participation Agreement,
which UCC financing statements were not filed in such Subsidiary’s, Obligor’s or
Original Obligee’s UCC Location.



“Prepayment Premium” means with respect to any repayment of a Loan in whole or
in part on any day other than a Payment Date the amount (if any) by which (a)
the amount of interest payable on the next Payment Date on the amount of the
Loan which is repaid, but for it having been so repaid, exceeds (b) the
aggregate of the amount of interest accrued to the date such amount is repaid
and an amount equal to AR x D x R, where AR equals the amount which is repaid, D
equals the number of days from the date of repayment to the next Payment Date
and R equals the rate per annum at which the Lender concerned is offering or
would offer in the London Interbank Market (based on commercially reasonable
criteria) for Dollar deposits of leading banks in an amount substantially equal
in the amount repaid for a period from such date to the next Payment Date.



“Program Administration Letter” means the Program Administration Letter (as
defined in Appendix A to the Original Participation Agreement).



“Receivables Purchase Agreement” means the Financing Agreement Rights Purchase
Agreement dated as of July 18, 2003 between Corporate Obligee, as seller, and
Trust Obligee, as purchaser, a copy of which is attached as Exhibit C to the
Participation Agreement.



“Redelivery Location” means, with respect to any Item of Equipment that is to be
returned by Obligor to Corporate Obligee, a location or locations designated by
Corporate Obligee.



“Related Exhibit A” means, with respect to an Item of Equipment, the particular
numbered Exhibit A currently attached to the Original Equipment Agreement and
made a part thereof to which such Item relates as specified in Section 4 of the
Equipment Agreement.



“Related Equipment Agreement Supplement” means, with respect to an Item of
Equipment, the particular numbered Equipment Agreement Supplement executed and
delivered prior to the Restructuring Date in connection with the Original
Documents on which that Item is identified.



“Renewal Term” for each Item of Equipment means each of (i) one (1) twelve (12)
month period following the end of the Basic Term, and (b) one (1) twenty-four
(24) month period following the end of the first Renewal Term with respect to
which Obligor has the option to renew the Equipment Agreement pursuant to
Section 25.1 of the Equipment Agreement, terminating on the Payment Date that
occurs in the twelfth month, or the twenty-fourth month, as the case may be of
such Renewal Term.



“Required Alteration” has the meaning set forth in Section 12 of the Equipment
Agreement.



“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the Chief operating officer or the vice president for
financial or legal affairs of Obligor.



“Restricted Subsidiary” means any Subsidiary identified as a “Restricted
Subsidiary in the Multi-Currency Credit Agreement.



“Restructuring Date” means June 30, 2003.



“Secured Obligations” has the meaning set forth in Section 7 of the
Participation Agreement.



“Security Documents” means the UCC financing statements referenced in
Section 2.1(g) of the Participation Agreement, the German Chattel Mortgage
Agreements, the English Debentures, and Subsidiary Equipment Agreements.



“Security Trustee” means Bank of Tokyo - Mitsubishi Trust Company.



“Special Non-Cash Charges” means any non-cash, non recurring restructuring
charges in accordance with GAAP and non-cash charges relating to the
implementation of Statement of Financial Accounting Standard No. 142, Goodwill
and Other Intangible Assets, issued by the Financial Accounting Standards Board.



“Standard & Poor’s” means Standard & Poor’s Rating Service, a Division of McGraw
Hill Companies, Inc. and any successor or assign.



“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.



“Subsidiary Equipment Agreement” has the meaning set forth in Section 14.1 of
the Equipment Agreement.



“Supplemental Payments” means all amounts, liabilities and obligations which
Obligor assumes or agrees to pay hereunder to Corporate Obligee or others,
including payments of Casualty Loss Value, Estimated Residual Value and
indemnities, but excluding Equipment Payment.



“Taxes” has the meaning set forth in Section 8.2 of the Participation Agreement.



“Term” for each Item of Equipment means the period from and including the
Acceptance Date thereof and ending on the last day of the Basic Term thereof or,
if renewed, the last Renewal Term thereof.



“Termination Date” for each Item of Equipment means the last day of the Basic
Term therefor, or if the Term of such Item has been renewed pursuant to Section
25.1 of the Equipment Agreement, the last day of the then current Renewal Term
of such Item.



“Transfer Option Amount” has the meaning set forth in Section 25.2 of the
Equipment Agreement.



“Transferred Property” has the meaning set forth in Section 1 of the Receivables
Purchase Agreement.



“Transferred Property Collateral” has the meaning set forth in Section 7.1(b) of
the Participation Agreement.



“Trust” means the trust created by the Trust Agreement.



“Trust Agreement” means that certain Trust Agreement by and between Trust
Company and Owner Participant, dated as of June 30, 2003, as amended,
supplemented or modified from time to time.



“Trust Collateral” has the meaning set forth in Section 7.1(c) of the
Participation Agreement.



“Trust Company” means U.S. Bank, National Association, a national banking
association, and its successors and assigns, each in its individual capacity.



“Trust Company Liabilities” means any claims or liabilities resulting from or
arising out of the following (i) the willful misconduct or gross negligence of
Trust Company; (ii) the liabilities that may result from the breach or
inaccuracy of any of the Trust Company’s representations, warranties or
agreements made in its individual capacity in Sections 5.6 and 5.14 of the Trust
Agreement, or in any Operative Documents or any document delivered in connection
therewith; (iii) any failure by Trust Company to perform the obligations
expressly undertaken in its individual capacity in the Trust Agreement or in any
Operative Document or any document delivered in connection therewith; (iv) Taxes
based on or measured by any fees, commissions or compensation received by Trust
Company for acting as trustee in connection with any of the transactions
contemplated by the Operative Documents; or (v) any failure by Trust Company to
use ordinary care in the receipt and disbursement of fund.



“Trust Estate” has the meaning specified in Section 2.6 of the Trust Agreement.



“Trust Obligee” means U.S. Bank National Association, a national banking
association, not in its individual capacity, but solely as Trustee under the
Trust Agreement, and its permitted successors and assigns.



“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.



“UCC Location” means the jurisdiction in which a “debtor” is located (or deemed
located) under the UCC.



“Unamortized Debt Balance” for any Item of Equipment means the amount calculated
by multiplying the unpaid principal balance of the Loans made with respect to
such Item of Equipment by a fraction, the numerator of which is the Acquisition
Cost of such Item of Equipment as set forth on the Related Equipment Agreement
Supplement and the denominator of which is the aggregate of all Acquisition
Costs for Items of Equipment as set forth on the Related Equipment Agreement
Supplement (including such Item of Equipment with respect to which such
calculation is being made) and at the time subject to the Equipment Agreement.



The definitions stated herein shall equally apply to both the singular and
plural forms of the terms defined.  Unless otherwise provided, any agreement
defined or referred to herein means such agreement as amended, supplemented or
modified from time to time, and includes all exhibits, supplements and
appendices thereto.  Any Person defined or referred to below include its
successors, permitted transferees and assigns.  The word “including,” when used
herein or in any Operative Document, is deemed to be followed by “without
limitation,” whether or not such words appear.



When used in any Operative Document the words “this Agreement”, “herein”,
“hereunder”, “hereof” or other like words mean and include such Operative
Document and each amendment and supplement thereto, and with respect to the
Equipment Agreement, each Exhibit A and each Equipment Agreement Supplement. 
All references to sections, schedules and exhibits in any Operative Document are
to sections, schedules and exhibits in or to such Operative Document unless
otherwise specified.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.  All words importing any gender shall be
deemed to include the other gender.  All references to statutes are to be
construed as including all statutory provisions consolidating, amending or
replacing the statute referred to.  Unless otherwise specified, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, modifications and supplements thereto.

